      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 1 of 31



                    UN
                     ITEDSTATESDISTR
                                   ICTCOURT
                   SOUTHERNDISTR
                               ICTOFNEWYORK


MAKE THEROADNEWYORK  ,AFR ICAN
SERVICESCOMMITTEE,ASIANAMER ICAN
FEDERATION
         ,CATHOL ICCHARITIES
COMMUN ITYSERVICES(ARCHD IOCESEOF
NEWYORK )
        ,andCATHOLICLEGAL
IMMIGRATIONNETWORK ,INC.
                       ,

                      P
                      lain
                         ti
                          ffs
                            ,
                                                   1
                                                   :19–c
                                                       v-07
                                                          993(GBD
                                                                )
           v
           s.

KENCUCC  INELL I
               ,inhisoffi
                        cia
                          lcapa c
                                ityas
                                                 DECLARAT
                                                        IONOF
Act
  ingDirec
         torofU n
                ite
                  dSt  a
                       tesC
                          it
                           izensh
                                ipand
                                                 RYANALLEN,Ph
                                                            .D.
Imm ig
     rat
       ionServ
             ices
                ;UN ITEDSTATES
CITIZENSHIP& IMM  IGRAT IONSERV  ICES;
KEV INK.M cALEENAN , inhisof
                           fici
                              alc ap
                                   aci
                                     tya
                                       s
Act
  ingS e
       cre
         taryofH ome
                   landS ecu
                           ri
                            ty;and
UNITEDSTATESDEPARTMENTOF
HOMELANDSECUR    ITY ,

                      D
                      efend
                          ant
                            s.



                          D
                          ecla
                             rat
                               iono
                                  fRyanA
                                       llen

     I
     ,RyanA
          llen,d
               ecl
                 arep
                    ursu
                       antto2
                            8U.S
                               .C.§1746th
                                        atth
                                           efo
                                             llow
                                                ingi
                                                   stru
                                                      eand

co
 rre
   ct
    :

                                B
                                ackg
                                   round

           1
           .    My n
                   amei
                      sRy
                        anA
                          llen
                             ,andIm
                                  aketh
                                      isd
                                        ecl
                                          ara
                                            tioninsuppo
                                                      rto
                                                        f

P
lain
   ti
    ffs
      ’Requ
          estf
             orap
                rel
                  imin
                     aryin
                         jun
                           ct
                            ion
                              .IamanA
                                    sso
                                      cia
                                        teP
                                          rof
                                            ess
                                              oro
                                                fUrb
                                                   anand

R
egion
    alP
      lann
         inga
            tth
              eHum
                 phr
                   eyS
                     choo
                        lofP
                           ubl
                             icA
                               ffa
                                 irsa
                                    tth
                                      eUn
                                        ive
                                          rsi
                                            tyo
                                              fMi
                                                nne
                                                  sot
                                                    a in

M
inn
  eapo
     li
      s, Minn
            eso
              ta
               .Inadd
                    it
                     iontom
                          yro
                            lea
                              saf
                                acu
                                  ltym
                                     emb
                                       er,Iama
                                             lsoth
                                                 eDi
                                                   rec
                                                     toro
                                                        f

G
radu
   ateS
      tud
        iesf
           orth
              eUrb
                 anandR
                      egion
                          alP
                            lann
                               ingP
                                  rog
                                    rama
                                       tth
                                         eHum
                                            phr
                                              eyS
                                                choo
                                                   lof

P
ubl
  icA
    ffa
      irs.


                                    1
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 2 of 31



         2
         .     Iamahou
                     singandcomm
                               uni
                                 tyd
                                   eve
                                     lopm
                                        entr
                                           ese
                                             arch
                                                erw
                                                  ithov
                                                      er12y
                                                          ear
                                                            s

o
fexp
   eri
     enc
       easaf
           acu
             ltym
                emb
                  er.Ih
                      avecondu
                             ctedsub
                                   stan
                                      ti
                                       alr
                                         ese
                                           archa
                                               bou
                                                 tth
                                                   eexp
                                                      eri
                                                        enc
                                                          eof

imm
  igr
    ant
      sinU
         .S.hou
              sing
                 .Ih
                   avea
                      utho
                         redo
                            rco
                              -au
                                tho
                                  redo
                                     veron
                                         edo
                                           zenjou
                                                rna
                                                  lar
                                                    ti
                                                     cle
                                                       sand

r
epo
  rt
   sabou
       timm
          igr
            ant
              sandhou
                    sing
                       ,in
                         clud
                            ingp
                               ubl
                                 ica
                                   tion
                                      sinp
                                         eer-
                                            rev
                                              iew
                                                edjou
                                                    rna
                                                      lssu
                                                         cha
                                                           s

H
ous
  ingP
     oli
       cyD
         eba
           te,
             UrbanS
                  tud
                    ies,Ethn
                           ica
                             ndR
                               acia
                                  lSt
                                    udi
                                      es,andth
                                             eJou
                                                rna
                                                  lofP
                                                     lann
                                                        ing

E
duca
   tiona
       ndR
         esea
            rch.Ih
                 avet
                    aug
                      htg
                        radu
                           atecou
                                rse
                                  sonimm
                                       igr
                                         ation
                                             ,urb
                                                anp
                                                  lann
                                                     ingand

po
 licym
     akingf
          orov
             er10y
                 ear
                   satth
                       eUn
                         ive
                           rsi
                             tyo
                               fMinn
                                   eso
                                     ta
                                      . Iamaf
                                            acu
                                              ltya
                                                 ff
                                                  il
                                                   iat
                                                     eof

U
niv
  ers
    ityo
       fMinn
           esot
              aEx
                ten
                  sion
                     ,th
                       eMinn
                           eso
                             taP
                               opu
                                 lat
                                   ionC
                                      ent
                                        er,andth
                                               eDep
                                                  artm
                                                     ento
                                                        f

S
ocio
   logy
      ,andh
          aves
             erv
               eda
                 sav
                   is
                    it
                     ings
                        cho
                          lara
                             tth
                               eUn
                                 ive
                                   rs
                                    ityo
                                       fNewSou
                                             thW
                                               ale
                                                 s in

S
ydn
  ey,A
     ust
       ral
         ia
          .Iamf
              requ
                 ent
                   lyin
                      vit
                        edtog
                            ivegu
                                estl
                                   ectu
                                      resontop
                                             icsr
                                                ela
                                                  tedtoimm
                                                         igr
                                                           ation
                                                               ,

hou
  sing
     ,eco
        nom
          icd
            eve
              lopm
                 ent
                   ,andu
                       rbanp
                           lann
                              ing
                                ,andIs
                                     erv
                                       easacomm
                                              ent
                                                ato
                                                  ronr
                                                     egion
                                                         al

andn
   ation
       alm
         edi
           aou
             tle
               ts
                ,in
                  clud
                     ingN
                        ation
                            alP
                              ubl
                                icR
                                  adioa
                                      ndth
                                         eLo
                                           sAng
                                              ele
                                                sTim
                                                   es.

         3
         .     Ih
                aveaP
                    h.D
                      .inU
                         rbanS
                             tud
                               iesandaM
                                      ast
                                        er’
                                          sDeg
                                             reeinC
                                                  ityP
                                                     lann
                                                        ing
                                                          ,

bo
 thf
   romth
       eMa
         ssa
           chu
             set
               ts In
                   st
                    itu
                      teo
                        fTe
                          chno
                             logy
                                .Tr
                                  ain
                                    inginbo
                                          tho
                                            fth
                                              esed
                                                 egr
                                                   ees

em
 pha
   siz
     esanin
          terd
             isc
               ipl
                 ina
                   ryapp
                       roa
                         ch,d
                            raw
                              ingf
                                 romg
                                    eog
                                      raphy
                                          ,so
                                            cio
                                              logy
                                                 ,econ
                                                     omi
                                                       cs,

po
 li
  tic
    als
      cie
        nce
          ,ando
              the
                rdi
                  scip
                     lin
                       es,andam
                              ixed-
                                  methodr
                                        ese
                                          archapp
                                                roa
                                                  chth
                                                     atin
                                                        corpo
                                                            rat
                                                              es

qu
 ant
   ita
     tiv
       eandqu
            ali
              tat
                ivem
                   ethodo
                        log
                          ies
                            .Pr
                              iortom
                                   ygr
                                     adu
                                       ates
                                          tud
                                            ies
                                              ,Iw
                                                asonth
                                                     est
                                                       affo
                                                          fth
                                                            e

U
rbanIn
     st
      itu
        te
         .Ih
           avea
              tta
                chedm
                    yCu
                      rr
                       icu
                         lumV
                            ita
                              easE
                                 xhib
                                    itAtoth
                                          isD
                                            ecl
                                              ara
                                                tion
                                                   .

I
.   Ov
     erv
       iewandK
             eyF
               ind
                 ing
                   s

         4
         .     T
               heD
                 epa
                   rtm
                     ento
                        fHom
                           elandS
                                ecu
                                  ri
                                   ty’
                                     sre
                                       cen
                                         tlyr
                                            ele
                                              asedru
                                                   le
                                                    ,

Inadm
    iss
      ibi
        li
         tyonP
             ubl
               icC
                 harg
                    eGround
                          s,84F
                              ed.R
                                 eg.41
                                     ,292(A
                                          ugu
                                            st14
                                               ,2019
                                                   )(“F
                                                      ina
                                                        l

R
ule
  ”),w
     hic
       hdi
         rec
           tso
             ff
              ici
                alsa
                   tth
                     eDep
                        artm
                           ento
                              fHom
                                 elandS
                                      ecu
                                        ri
                                         ty(DHS
                                              )inU
                                                 .S.

C
it
 izen
    shipandImm
             igr
               ati
                 onS
                   erv
                     ice
                       s(USC
                           IS)t
                              ocon
                                 sid
                                   er—f
                                      orth
                                         efi
                                           rstt
                                              ime
                                                —anonc
                                                     it
                                                      izen
                                                         ’s

u
seo
  rpo
    ten
      ti
       alu
         seo
           fsp
             eci
               fiedf
                   ede
                     ral
                       lysub
                           sid
                             izedhou
                                   singp
                                       rog
                                         ram
                                           swh
                                             end
                                               ete
                                                 rmin
                                                    ing


                                   2
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 3 of 31



w
heth
   erana
       ppl
         ican
            tfo
              rleg
                 alp
                   erm
                     anen
                        tre
                          sid
                            encyinth
                                   eUn
                                     it
                                      edS
                                        ta
                                         tes(
                                            a“g
                                              reenc
                                                  ard
                                                    ”)o
                                                      ran

in
 div
   idu
     ala
       pply
          ingtoe
               nte
                 rth
                   eUn
                     it
                      edS
                        tat
                          esonc
                              ert
                                ainv
                                   isa
                                     sissub
                                          jec
                                            ttoth
                                                e“pub
                                                    li
                                                     cch
                                                       arg
                                                         e”

g
roundo
     fin
       adm
         iss
           ibi
             li
              ty.

         5
         .     T
               hesp
                  eci
                    ficf
                       ede
                         ral
                           ly-
                             sub
                               sid
                                 izedhou
                                       singp
                                           rog
                                             ram
                                               sin
                                                 clud
                                                    edinth
                                                         eFin
                                                            al

R
ulea
   re:S
      ect
        ion8H
            ous
              ingC
                 hoi
                   ceV
                     ouch
                        erP
                          rog
                            ram
                              ,Pro
                                 jec
                                   t-B
                                     asedS
                                         ect
                                           ion8R
                                               ent
                                                 al

A
ssi
  stan
     ce,andP
           ubl
             icH
               ous
                 ing(
                    col
                      lec
                        tiv
                          elyr
                             efe
                               rredtoh
                                     ere
                                       ina
                                         s“F
                                           ede
                                             ralhou
                                                  singp
                                                      rog
                                                        ram
                                                          s”)
                                                            .

Inadd
    it
     iont
        oFed
           era
             lho
               usingp
                    rog
                      ram
                        s,th
                           eFin
                              alR
                                ulesp
                                    eci
                                      fie
                                        sre
                                          ceip
                                             torpo
                                                 ten
                                                   ti
                                                    alr
                                                      ece
                                                        ipto
                                                           f

SNAPandM
       edi
         caid b
              ene
                fi
                 tsa
                   swe
                     lla
                       soth
                          erno
                             n-c
                               ashb
                                  ene
                                    fi
                                     tsth
                                        ato
                                          ff
                                           ici
                                             alsshou
                                                   ldc
                                                     ons
                                                       ide
                                                         r

w
hena
   sse
     ssingpub
            li
             cch
               arg
                 e.

         6
         .     A
               cco
                 rdingt
                      oth
                        eFin
                           alR
                             ule
                               ,liv
                                  inginf
                                       ede
                                         ral
                                           lysub
                                               sid
                                                 izedh
                                                     ous
                                                       ingand

r
ece
  ivingas
        ubs
          idyinag
                greg
                   atef
                      orm
                        oreth
                            an1
                              2mon
                                 thsdu
                                     ringa36-
                                            mon
                                              thp
                                                eriodw
                                                     ouldb
                                                         e

con
  sid
    eredah
         eav
           ily
             -we
               igh
                 tedn
                    ega
                      tiv
                        efa
                          cto
                            rind
                               ete
                                 rmin
                                    ingw
                                       heth
                                          erag
                                             ivenapp
                                                   li
                                                    can
                                                      tfo
                                                        r

ad
 jus
   tmen
      tisapub
            li
             cch
               arg
                 e.T
                   heF
                     ina
                       lRu
                         lecon
                             ta
                              insm
                                 anyo
                                    the
                                      rfe
                                        atu
                                          resth
                                              atgob
                                                  eyondth
                                                        e

s
cop
  eofth
      isD
        ecl
          ara
            tion
               .

         7
         .     T
               heF
                 ina
                   lRu
                     lei
                       ssch
                          edu
                            ledtogoin
                                    toe
                                      ffe
                                        ctonOc
                                             tob
                                               er15
                                                  ,2019
                                                      .Th
                                                        is

d
ecl
  ara
    tiond
        esc
          rib
            esth
               efo
                 llow
                    ing
                      :(1
                        )th
                          eFed
                             era
                               lhou
                                  singb
                                      ene
                                        fi
                                         tsin
                                            clud
                                               edinth
                                                    eFin
                                                       alR
                                                         ule
                                                           ,

in
 clud
    ingsu
        pplyandd
               emandf
                    orth
                       esep
                          rog
                            ram
                              s,f
                                inan
                                   cia
                                     lel
                                       igib
                                          il
                                           ity
                                             ,andimm
                                                   igr
                                                     ante
                                                        lig
                                                          ibi
                                                            li
                                                             ty;

(2
 )th
   eben
      efi
        tso
          fliv
             inginf
                  ede
                    ralho
                        usingp
                             rog
                               ram
                                 sfo
                                   rind
                                      ividu
                                          als
                                            ;and(
                                                3)th
                                                   eneg
                                                      at
                                                       iveim
                                                           pac
                                                             t

th
 eFin
    alR
      ulew
         il
          lhav
             eonnon
                  cit
                    ize
                      nsi
                        fiti
                           sno
                             ten
                               join
                                  edbyth
                                       eCou
                                          rt
                                           .

         8
         .     I
               tism
                  yop
                    inionth
                          ati
                            fth
                              eFin
                                 alR
                                   ulego
                                       esin
                                          toe
                                            ffe
                                              ct
                                               ,ac
                                                 ert
                                                   ainnum
                                                        bero
                                                           f

non
  cit
    izen
       swhor
           esid
              einf
                 ede
                   ral
                     ly-
                       ass
                         ist
                           edhou
                               singw
                                   il
                                    lchoo
                                        setod
                                            isen
                                               rol
                                                 lfromth
                                                       eFed
                                                          era
                                                            l

hou
  singp
      rog
        ram
          sen
            com
              pas
                sedbyth
                      eFin
                         alR
                           ule
                             .Us
                               ingth
                                   ees
                                     tim
                                       ate
                                         sofd
                                            isen
                                               rol
                                                 lmen
                                                    tfrom

DHS(2
    .5p
      erc
        ent
          ),th
             ere
               su
                ltw
                  ouldb
                      esub
                         stan
                            ti
                             alh
                               arm
                                 .Asexp
                                      lain
                                         edh
                                           ere
                                             in,g
                                                iventh
                                                     ewe
                                                       ll-




                                   3
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 4 of 31



do
 cum
   ent
     edpo
        si
         tiv
           eim
             pac
               tliv
                  ingi
                     nfed
                        era
                          lly
                            -as
                              sis
                                tedhou
                                     singh
                                         asonr
                                             esid
                                                ent
                                                  s,e
                                                    spe
                                                      cia
                                                        lly

ch
 ild
   ren
     ,ev
       enam
          inim
             al am
                 oun
                   tofd
                      isen
                         rol
                           lmen
                              tcanb
                                  eex
                                    pec
                                      tedtor
                                           esu
                                             ltinsub
                                                   sta
                                                     nti
                                                       alh
                                                         arm
                                                           .

Ind
  ividu
      alsw
         hod
           isen
              rol
                lwi
                  lllo
                     sea
                       naf
                         ford
                            abl
                              esou
                                 rceo
                                    fhou
                                       singando
                                              the
                                                rben
                                                   efi
                                                     tsinth
                                                          e

a
rea
  sofh
     eal
       th,edu
            cat
              ion
                ala
                  tta
                    inm
                      ent
                        ,ande
                            arn
                              ing
                                s.

I
I.   B
     ackg
        round

     A
     .   Ch
          ara
            cte
              ris
                tic
                  sofF
                     ede
                       ralHou
                            sin
                              gProg
                                  ram
                                    sIn
                                      clud
                                         edinth
                                              eFin
                                                 alRu
                                                    le

          9
          .     Ih
                 aveb
                    eena
                       skedbyco
                              uns
                                eltod
                                    esc
                                      rib
                                        eth
                                          eke
                                            yfe
                                              atu
                                                resan
                                                    del
                                                      igib
                                                         il
                                                          ity

c
ri
 ter
   iao
     fth
       eFed
          era
            lho
              usingp
                   rog
                     ram
                       sin
                         clud
                            edinth
                                 eFin
                                    alR
                                      ule
                                        ,in
                                          clud
                                             ingth
                                                 ein
                                                   com
                                                     e

hou
  seho
     ldsc
        anr
          ece
            ivew
               hil
                 ema
                   int
                     ain
                       inge
                          lig
                            ibi
                              li
                               tyf
                                 orpub
                                     li
                                      chou
                                         sing
                                            .

S
ect
  ion8H
      ous
        ingCh
            oic
              eVou
                 che
                   rs

         10
          .     T
                heS
                  ect
                    ion8H
                        ous
                          ingC
                             hoi
                               ceV
                                 ouch
                                    erP
                                      rog
                                        ram(
                                           “HCV
                                              ”prog
                                                  ram
                                                    )isth
                                                        e

l
arg
  estf
     ede
       ral
         lysub
             sid
               izedhou
                     singp
                         rog
                           raminth
                                 eUn
                                   itedS
                                       ta
                                        tes,s
                                            erv
                                              ingapp
                                                   rox
                                                     ima
                                                       tely2
                                                           .5

m
il
 lionhou
       seho
          ldsand5
                .3m
                  il
                   lionr
                       esid
                          ent
                            sin20
                                18.F
                                   irs
                                     tes
                                       tab
                                         li
                                          shedbyt
                                                heH
                                                  ous
                                                    ingand

C
omm
  uni
    tyD
      eve
        lopm
           entA
              cto
                f1974
                    ,Se
                      ction8H
                            ous
                              ingC
                                 hoi
                                   ceV
                                     ouch
                                        ersa
                                           reu
                                             sedb
                                                ylow
                                                   -

in
 com
   efam
      il
       iestor
            enth
               ous
                 inginth
                       epr
                         iva
                           tem
                             ark
                               et
                                .Alow
                                    -in
                                      com
                                        efam
                                           ilyth
                                               atu
                                                 sesavou
                                                       che
                                                         r

p
ays30p
     erc
       ento
          fit
            sin
              com
                efo
                  rren
                     tandu
                         ti
                          li
                           tie
                             s(o
                               r$50
                                  ,wh
                                    ich
                                      eve
                                        risl
                                           arg
                                             er)
                                               ,andth
                                                    evou
                                                       che
                                                         r

p
aysth
    eba
      lan
        ceo
          fth
            eren
               tandu
                   ti
                    li
                     tyco
                        sts
                          ,upt
                             oal
                               imi
                                 t.L
                                   oca
                                     lpub
                                        li
                                         chou
                                            singau
                                                 tho
                                                   ri
                                                    tie
                                                      sse
                                                        t

th
 esel
    imi
      tsa
        sap
          ropo
             rt
              iono
                 fFa
                   irM
                     ark
                       etR
                         ent
                           s(FMR
                               s)
                                ,wh
                                  icha
                                     read
                                        jus
                                          tedbyap
                                                artm
                                                   ents
                                                      ize

andc
   alcu
      la
       tedannu
             al
              lybyHUDf
                     orov
                        er2
                          ,600h
                              ous
                                ingm
                                   ark
                                     etsa
                                        cro
                                          ssth
                                             eU .1FMR
                                               .S   sva
                                                      ry

con
  sid
    erab
       lyinm
           uni
             cip
               ali
                 tie
                   sac
                     ros
                       sth
                         eUn
                           itedSt
                                ate
                                  sandsom
                                        et
                                         ime
                                           swi
                                             thinm
                                                 uni
                                                   cip
                                                     ali
                                                       tie
                                                         s,

d
epend
    ingu
       ponr
          ent
            alh
              ous
                ingco
                    stsine
                         acha
                            rea
                              .




1
S
chw
  art
    z,A
      lexF
         .20
           15.H
              ous
                ingP
                   oli
                     cyinth
                          eUn
                            ite
                              dSta
                                 tes(Th
                                      irdEd
                                          it
                                           ion
                                             ).N
                                               ewY
                                                 ork
                                                   :Rou
                                                      tl
                                                       edg
                                                         e.


                                   4
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 5 of 31



           11
            .    In
                  it
                   ialE
                      lig
                        ibi
                          li
                           ty.T
                              opa
                                rt
                                 icip
                                    ateint
                                         hep
                                           rog
                                             ram
                                               ,anap
                                                   artm
                                                      entm
                                                         ustb
                                                            e

in
 spe
   ctedan
        dce
          rt
           if
            iedtom
                 eetm
                    inim
                       ums
                         tand
                            ard
                              sre
                                la
                                 tedtos
                                      pac
                                        eandph
                                             ysi
                                               calqu
                                                   al
                                                    ity
                                                      .In

t
erm
  soff
     inan
        cia
          lel
            igib
               il
                ity
                  ,vou
                     che
                       rst
                         endtob
                              eta
                                rge
                                  tedtov
                                       eryn
                                          eedyf
                                              ami
                                                lie
                                                  s,w
                                                    ith75p
                                                         erc
                                                           ent

o
fnewf
    ami
      lie
        sre
          ceiv
             ingavou
                   che
                     rea
                       chy
                         earc
                            las
                              sif
                                ieda
                                   s“e
                                     xtr
                                       eme
                                         lylowin
                                               com
                                                 e”(g
                                                    ene
                                                      ral
                                                        ly,

hou
  seho
     ldi
       ncom
          esno
             tex
               ceed
                  ing3
                     0pe
                       rcen
                          tofth
                              ear
                                eam
                                  edi
                                    anin
                                       com
                                         e(“AM
                                             I”)o
                                                rth
                                                  efed
                                                     era
                                                       l

pov
  ertyl
      ine
        ,wh
          ich
            eve
              rish
                 igh
                   er.2T
                     ) heb
                         alan
                            ceo
                              fnewf
                                  ami
                                    lie
                                      sre
                                        ceiv
                                           ingavou
                                                 che
                                                   rmu
                                                     sth
                                                       ave

hou
  seho
     ldi
       ncom
          esnom
              oreth
                  an8
                    0pe
                      rcen
                         tofth
                             eAM
                               I.

P
roj
  ect-
     Bas
       edS
         ect
           ion8R
               enta
                  lAs
                    sis
                      tan
                        ce

           12
            .    T
                 heP
                   roj
                     ect-
                        Bas
                          edS
                            ect
                              ion8R
                                  ent
                                    alA
                                      ssi
                                        stan
                                           cep
                                             rog
                                               ram(
                                                  “PBRA
                                                      ”)c
                                                        rea
                                                          tes

m
ult
  i-y
    earr
       ent
         ala
           ssi
             sta
               nceag
                   reem
                      ent
                        swi
                          thow
                             ner
                               sofp
                                  riv
                                    atem
                                       ult
                                         i-f
                                           ami
                                             lyp
                                               rop
                                                 ert
                                                   iestom
                                                        ake

a
llo
  rsom
     eofth
         eun
           it
            sav
              ail
                abl
                  etolow
                       -in
                         com
                           efam
                              il
                               ies
                                 .Th
                                   ePBRAp
                                        rog
                                          ramin
                                              clud
                                                 esabou
                                                      t1.3

m
il
 lionhou
       singun
            it
             san
               dapp
                  rox
                    ima
                      tely2m
                           il
                            lio
                              nre
                                sid
                                  ent
                                    sna
                                      tionw
                                          ide
                                            .

           13
            .    S
                 imi
                   lartoth
                         eHCVP
                             rog
                               ram
                                 ,fam
                                    il
                                     iesr
                                        ent
                                          ingho
                                              usingint
                                                     hePBRA

p
rog
  ramp
     ay30p
         erc
           ento
              fth
                eirhou
                     seho
                        ldin
                           com
                             e(o
                               r$25
                                  ,wh
                                    ich
                                      eve
                                        risg
                                           rea
                                             ter
                                               )ea
                                                 chm
                                                   onth
                                                      .A

m
onth
   lyp
     aym
       enttoth
             eow
               nero
                  fth
                    ebu
                      ild
                        ingan
                            dth
                              ePBRAp
                                   rog
                                     ramsupp
                                           lie
                                             sth
                                               eba
                                                 lan
                                                   ceo
                                                     fth
                                                       e

co
 stsa
    sso
      cia
        tedw
           ithm
              ain
                ta
                 ininga
                      ndop
                         era
                           tingth
                                eap
                                  artm
                                     ent
                                       .Inadd
                                            it
                                             ion
                                               ,abou
                                                   ttw
                                                     o-th
                                                        ird
                                                          sof

hou
  seho
     ldsl
        ivinginPBRAhou
                     singa
                         reh
                           ead
                             edb
                               ysen
                                  ior
                                    s(i
                                      .e
                                       .,ind
                                           ividu
                                               alsov
                                                   erag
                                                      e65
                                                        )or

p
eop
  lew
    ithd
       isab
          il
           it
            ies
              .

           14
            .    F
                 inan
                    cia
                      lel
                        igib
                           il
                            ity
                              .Atl
                                 eas
                                   t40p
                                      erc
                                        ento
                                           fun
                                             it
                                              sine
                                                 achbu
                                                     ild
                                                       ingth
                                                           at

b
ecom
   eva
     can
       tar
         eal
           loc
             atedf
                 or“
                   ext
                     rem
                       elylowin
                              com
                                e”f
                                  ami
                                    lie
                                      s(d
                                        efin
                                           eda
                                             shou
                                                seh
                                                  old
                                                    sea
                                                      rning




2
 “Po
   lic
     yBasic
          s:TheH ous
                   ingCho
                        iceV ou
                              cherProgr
                                      am.”Cen
                                            teronBudge
                                                     ta ndPo
                                                           lic
                                                             yPrio
                                                                 ri
                                                                  ti
                                                                   es,
W
as h
   ing
     ton
       , DC( ht
              tps
                ://www.
                      cbpp
                         .org
                            /re
                              sear
                                 ch/hou
                                      sing
                                         /po
                                           li
                                            cy-b
                                               asi
                                                 cs-
                                                   the-
                                                      hous
                                                         ing-
                                                            choi
                                                               ce-
                                                                 vouche
                                                                      r-
p
rogram,l
       astacc
            ess
              edonA ugu
                      st21,2019)
                               .



                                    5
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 6 of 31



30p
  erc
    ento
       rle
         sso
           fth
             eAM
               I)andm
                    osto
                       fth
                         erem
                            aind
                               ero
                                 fun
                                   it
                                    sar
                                      eal
                                        loc
                                          atedtov
                                                erylow
                                                     -
                                          3
in
 com
   efam
      il
       ies(h
           ous
             eho
               ldin
                  com
                    eso
                      fnom
                         oreth
                             an50p
                                 erc
                                   ento
                                      fAM
                                        I).

Pu
 bli
   cHou
      sin
        g

          15
           .    Incon
                    tra
                      stt
                        oth
                          eHCVandPBRAp
                                     rog
                                       ram
                                         sde
                                           scr
                                             ibedabov
                                                    e,pub
                                                        lic

hou
  singi
      shou
         singth
              ati
                sow
                  nedandop
                         era
                           tedbyth
                                 efed
                                    era
                                      lgov
                                         ernm
                                            entund
                                                 erth
                                                    eau
                                                      spi
                                                        ceso
                                                           f

lo
 calpub
      li
       chou
          singau
               tho
                 ri
                  tie
                    s.F
                      ami
                        lie
                          sliv
                             inginpub
                                    li
                                     cho
                                       usingcon
                                              tr
                                               ibu
                                                 te30p
                                                     erc
                                                       ento
                                                          fth
                                                            eir

in
 com
   eea
     chm
       onthtow
             ardr
                ento
                   ram
                     inim
                        umr
                          ents
                             etbyth
                                  ehou
                                     singau
                                          tho
                                            ri
                                             ty.N
                                                at
                                                 ionw
                                                    ideth
                                                        e

pub
  lichou
       singp
           rog
             ramin
                 clud
                    esabo
                        ut1m
                           il
                            lionun
                                 it
                                  sands
                                      erv
                                        esn
                                          ear
                                            ly2m
                                               il
                                                lionr
                                                    esid
                                                       ent
                                                         s.

          16
           .    F
                inan
                   cia
                     lel
                       igib
                          il
                           ity
                             .Atl
                                eas
                                  t40p
                                     erc
                                       ento
                                          ffam
                                             il
                                              iesn
                                                 ewlyadm
                                                       it
                                                        tedtoth
                                                              e

p
rog
  rame
     achy
        earm
           ustb
              e“ex
                 trem
                    elylow
                         -in
                           com
                             e”hou
                                 seho
                                    lds
                                      ,wi
                                        thth
                                           eba
                                             lan
                                               ceo
                                                 fhou
                                                    seho
                                                       lds
                          4
e
arn
  ingnom
       oreth
           an8
             0pe
               rcen
                  tofth
                      eAM
                        I.

C
ont
  inu
    ede
      lig
        ibi
          li
           tyfo
              rHCV
                 ,PBRAan
                       dPu
                         bli
                           cHou
                              sin
                                g.

          17
           .    Ino
                  rde
                    rtom
                       ain
                         taine
                             lig
                               ibi
                                 li
                                  tyf
                                    ore
                                      acho
                                         fth
                                           eFed
                                              era
                                                lhou
                                                   singb
                                                       ene
                                                         fi
                                                          ts
                                                           ,th
                                                             e

hou
  seho
     ld’
       sin
         com
           emay no
                 tex
                   ceedhou
                         seho
                            ldi
                              ncom
                                 elim
                                    it
                                     sde
                                       term
                                          ine
                                            dbyHUD
                                                 ,gen
                                                    era
                                                      llyno

g
rea
  terth
      an80p
          erc
            ento
               fth
                 eAM
                   I.T
                     heb
                       elowch
                            artl
                               is
                                ts50p
                                    erc
                                      entand8
                                            0pe
                                              rcen
                                                 tAM
                                                   Iin
                                                     com
                                                       e

l
imi
  tsf
    orf
      our
        -pe
          rsonho
               useho
                   ldsine
                        acho
                           fth
                             ekeyju
                                  ri
                                   sdi
                                     ct
                                      ion
                                        sen
                                          com
                                            pas
                                              sedbyth
                                                    eca
                                                      sesin

w
hichIams
       erv
         inga
            sanexp
                 ertf
                    orf
                      isc
                        aly
                          ear2
                             019
                               :




3
I
bid
  .
4
I
bid
  .


                                    6
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 7 of 31




  G
  eog
    raph
       icA
         rea       50%AM
                       IFam
                          ilyIn
                              com
                                eLim
                                   it($
                                      ) 80%AM
                                            IFam
                                               ilyIn
                                                   com
                                                     eLim
                                                        it ($
                                                            )


  C
  onn
    ect
      icu
        t                      50
                                ,450                        75
                                                             ,500
  N
  ewY
    ork                        41
                                ,100                        65
                                                             ,750
  N
  ewY orkCity
  (Me
    troAre
         a)                    53
                                ,350                        85
                                                             ,350
  V
  erm
    ont                        39
                                ,750                        63
                                                             ,600

Note
   :I nc
       omelimi
             tda
               taaref
                    romHUD ’sFY2019I ncomeL
                                          imi
                                            tsDocumen
                                                    tat
                                                      ionSyst
                                                            em
(h
 ttps
    :/
     /www.hudu
             ser
               .go
                 v/po
                    rta
                      l/d
                        ata
                          set
                            s/
                             il
                              /i
                               l2019
                                   /se
                                     lect_G
                                          eog
                                            raph
                                               y.odn
                                                   ,acces
                                                        sedonSe
                                                              ptem
                                                                 ber5
                                                                    ,
2019)
    .

           18
            .   N
                oteth
                    ate
                      acho
                         fth
                           esei
                              ncom
                                 elim
                                    it
                                     sex
                                       ceed
                                          s12
                                            5pe
                                              rcen
                                                 tofth
                                                     eFed
                                                        era
                                                          l

P
ove
  rtyG
     uid
       elin
          efo
            raf
              ami
                lyf
                  ourw
                     hichi
                         s$32
                            ,187
                               .50
                                 .Asd
                                    iscu
                                       ssedb
                                           elow
                                              ,anda
                                                  sth
                                                    ese

num
  ber
    sshow
        ,manyf
             ami
               lie
                 swhou
                     sef
                       ede
                         ralh
                            ous
                              ingb
                                 ene
                                   fi
                                    tss
                                      tar
                                        tou
                                          twi
                                            thlowin
                                                  com
                                                    e,bu
                                                       t

h
avingth
      est
        abi
          li
           tyth
              atc
                ome
                  swi
                    thsub
                        sid
                          izedr
                              ent
                                ,th
                                  eya
                                    reab
                                       letoa
                                           chi
                                             eveg
                                                rea
                                                  tere
                                                     conom
                                                         ic

s
tab
  il
   ityw
      hil
        ema
          int
            ain
              inge
                 lig
                   ibi
                     li
                      tyf
                        orth
                           eFed
                              era
                                lhou
                                   sin
                                     gprog
                                         ram
                                           s.

     B.    V
           olum
              eofF
                 ede
                   ralHou
                        sin
                          gProg
                              ramUn
                                  itsandD
                                        emand

           19
            .   A
                sTab
                   le1i
                      nExh
                         ibi
                           tBd
                             esc
                               rib
                                 es,in2018th
                                           esep
                                              rog
                                                ram
                                                  sinagg
                                                       reg
                                                         ate

r
epr
  esen
     ted4
        ,827
           ,662hou
                 singun
                      it
                       s,o
                         r96p
                            erc
                              ento
                                 fth
                                   efed
                                      era
                                        llysub
                                             sid
                                               izedun
                                                    it
                                                     sofhou
                                                          sing

av
 ail
   abl
     einth
         eUn
           itedS
               ta
                tes.T
                    hesu
                       pplyo
                           fth
                             esesub
                                  sid
                                    izedhou
                                          singun
                                               it
                                                sha
                                                  ssh
                                                    run
                                                      kinr
                                                         ecen
                                                            t

y
ear
  s.In20
       15,th
           eav
             ai
              lab
                lenum
                    bero
                       fhou
                          singun
                               it
                                sinth
                                    eseth
                                        reep
                                           rog
                                             ram
                                               snum
                                                  ber
                                                    ed

4
,798
   ,257
      ,abou
          t29
            ,000m
                oreun
                    it
                     sth
                       anin2018
                              .Inadd
                                   it
                                    iontor
                                         epr
                                           esen
                                              tingth
                                                   eva
                                                     stm
                                                       ajo
                                                         ri
                                                          tyo
                                                            f

th
 efed
    era
      llysub
           sid
             izedhou
                   singun
                        it
                         s,th
                            esep
                               rog
                                 ram
                                   sal
                                     sor
                                       epr
                                         esen
                                            tne
                                              arlya
                                                  llo
                                                    fth
                                                      ere
                                                        sid
                                                          ent
                                                            s

l
ivinginf
       ede
         ral
           lysub
               sid
                 izedhou
                       sing
                          .In2018
                                ,th
                                  eprog
                                      ram
                                        sac
                                          comm
                                             oda
                                               ted9
                                                  ,308
                                                     ,020




                                    7
        Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 8 of 31



ind
  ividu
      alr
        esid
           ent
             s,o
               rabou
                   t98p
                      erc
                        ento
                           fth
                             eto
                               ta
                                lre
                                  sid
                                    ent
                                      sliv
                                         inginf
                                              ede
                                                ral
                                                  lysub
                                                      sid
                                                        ized

hou
  singun
       it
        s.5

             20
              .     T
                    hecu
                       rren
                          tdem
                             andf
                                orf
                                  ede
                                    ral
                                      lysu
                                         bsid
                                            izedhou
                                                  singun
                                                       it
                                                        sissub
                                                             stan
                                                                ti
                                                                 al
                                                                  .

Mo
 st pub
      li
       chou
          singau
               tho
                 ri
                  tie
                    sma
                      int
                        ainaw
                            ai
                             tli
                               stf
                                 orf
                                   ami
                                     lie
                                       sth
                                         ata
                                           ree
                                             lig
                                               ibl
                                                 etol
                                                    ivein

f
ede
  ral
    lysu
       bsid
          izedhou
                sing
                   ,bu
                     tar
                       eun
                         abl
                           etom
                              ovein
                                  toau
                                     nitb
                                        ecau
                                           senon
                                               ear
                                                 eav
                                                   ai
                                                    lab
                                                      le
                                                       .

R
ecen
   tes
     tim
       ate
         sind
            ica
              teth
                 atn
                   at
                    ion
                      allyth
                           erea
                              re1
                                .5f
                                  ami
                                    lie
                                      swa
                                        it
                                         ingf
                                            orev
                                               eryH
                                                  ous
                                                    ingC
                                                       hoi
                                                         ce

V
ouch
   erp
     rog
       ramun
           itund
               ercon
                   tra
                     ctand1
                          .7f
                            ami
                              lie
                                swa
                                  it
                                   ingf
                                      orev
                                         erypu
                                             bli
                                               chou
                                                  singun
                                                       i.6
                                                        t

             21
              .     H
                    owev
                       er,th
                           esea
                              reund
                                  ere
                                    st
                                     ima
                                       tesb
                                          ecau
                                             sesom
                                                 anypub
                                                      lich
                                                         ous
                                                           ing

au
 tho
   ri
    tie
      s(“PHA
           s”)h
              avec
                 los
                   edth
                      eirwa
                          itl
                            is
                             ts
                              .In2012
                                    ,ab
                                      out60p
                                           erc
                                             ento
                                                fHCVw
                                                    aitl
                                                       is
                                                        tsan
                                                           d

17p
  erc
    ento
       fpub
          lichou
               singw
                   aitl
                      is
                       tsw
                         erec
                            los
                              ed,e
                                 ffe
                                   ctiv
                                      elyl
                                         imi
                                           tingth
                                                enum
                                                   bero
                                                      ffam
                                                         il
                                                          ies

th
 atapp
     earonw
          aitl
             is
              ts
               .Ifw
                  aitl
                     is
                      tsr
                        ema
                          inedop
                               enf
                                 ora
                                   llPHA
                                       sth
                                         enp
                                           resum
                                               ablyth
                                                    enum
                                                       bero
                                                          f

e
lig
  ibl
    efam
       il
        iesw
           ai
            tingf
                orf
                  ede
                    ral
                      lysub
                          sid
                            izedhou
                                  singw
                                      ouldb
                                          esign
                                              if
                                               ican
                                                  tlyl
                                                     arg
                                                       er.A
                                                          fte
                                                            r

co
 rre
   ct
    ingf
       orc
         los
           edw
             ai
              tli
                sts
                  ,na
                    tio
                      nal
                        lyth
                           erea
                              reabou
                                   t4f
                                     ami
                                       lie
                                         swa
                                           it
                                            ingf
                                               ore
                                                 achHCVun
                                                        it

and1
   .8f
     ami
       lie
         sfo
           rea
             chpub
                 lichou
                      singun
                           i.7T
                            t hist
                                 ran
                                   sla
                                     tesi
                                        ntoaw
                                            aito
                                               f1.5y
                                                   ear
                                                     sfo
                                                       rth
                                                         e

m
edi
  anf
    ami
      lyonth
           ewa
             it
              li
               stf
                 orHCVandn
                         inem
                            onth
                               sfo
                                 rth
                                   emed
                                      ianf
                                         ami
                                           lyonth
                                                ewa
                                                  it
                                                   li
                                                    stf
                                                      or

pub
  lichou
       si .8T
         ng hes
              emed
                 ianv
                    alu
                      esob
                         scu
                           res
                             ign
                               if
                                ican
                                   tva
                                     ria
                                       tioninw
                                             aitt
                                                ime
                                                  s,p
                                                    art
                                                      icu
                                                        lar
                                                          lya
                                                            t

th
 ehighendo
         fth
           edi
             str
               ibu
                 tion
                    .Fo
                      rex
                        amp
                          le
                           ,25p
                              erc
                                ento
                                   fHCVw
                                       ait
                                         li
                                          stsh
                                             adaw
                                                ai
                                                 ttim
                                                    eof3
                                                             9
y
ear
  sorlon
       gerand25p
               erc
                 ento
                    fpub
                       lichou
                            singw
                                ait
                                  li
                                   stsh
                                      adaw
                                         aitt
                                            imeo
                                               f1.5y
                                                   ear
                                                     sorlong
                                                           er.



5
 Whil
    e therea
           reav  a
                 rietyofothers ubs
                                 i d
                                   izedhous
                                          in gp rogram soperat
                                                             edbyHUD  ,th ethreep
                                                                                rograms
desc
   ribedaboveareth elarge
                        stint e
                              rm sofnum be
                                         rofhou  singun i
                                                        tsa ndnum be
                                                                   ro fresiden
                                                                             ts
                                                                              .
6
 HousingAgencyW ai
                 ting L i
                        stsa ndth eDemandfo rH ousingA ss
                                                        istance
                                                              ,2019 .
ht
 tps:
    //www.housingcenter
                      .com/w p-conten
                                    t/up
                                       loads
                                           / 2017 /11/wai
                                                        ting-l
                                                             ist
                                                               -spot
                                                                   light
                                                                       .pdf
7
 Ibid
    .
8
 Theseest
        im a
           tesc omef romas urveyofPHA  sin201 5-201 6b ytheNat
                                                             ionalLowIn  c omeHousing
Coal
   it
    ion(NL IHC )(h
                 ttp s
                     :/
                      /nl
                        ihc.org
                              /sites
                                   /defa
                                       ult
                                         /f
                                          iles/H ousingSpot
                                                          light_6-1
                                                                  .pdf,las
                                                                         ta c
                                                                            ces
                                                                              s e
                                                                                dA ugu
                                                                                     st
21,2019)
       .
9
 Ibid
    .


                                           8
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 9 of 31



         22
          .    Insom
                   eca
                     ses
                       ,wa
                         it
                          li
                           stsf
                              orpub
                                  lich
                                     ous
                                       ingandHCVa
                                                rep
                                                  art
                                                    icu
                                                      lar
                                                        lylon
                                                            g.

F
orex
   amp
     le
      ,coun
          selh
             asadv
                 isedm
                     eth
                       atinN
                           ewY
                             orkC
                                ityth
                                    ewa
                                      it
                                       sca
                                         nbesub
                                              stan
                                                 ti
                                                  allylong
                                                         er

du
 etolowt
       urn
         -ov
           er,h
              ighd
                 emand
                     ,andd
                         epend
                             ingonth
                                   ety
                                     peo
                                       fhou
                                          sing
                                             ,fa
                                               cto
                                                 rsl
                                                   ikehou
                                                        seho
                                                           ld

s
izeandth
       eav
         ail
           abi
             li
              tyo
                fth
                  erequ
                      is
                       ites
                          izeap
                              artm
                                 entando
                                       the
                                         rpr
                                           ior
                                             ityf
                                                acto
                                                   rs
                                                    .

    C
    .    Imm
           igran
               tEl
                 igib
                    il
                     ityf
                        orF
                          ede
                            ralPub
                                 licHou
                                      sin
                                        g

         23
          .    C
               oun
                 selh
                    asadv
                        isedm
                            eth
                              atund
                                  ercu
                                     rren
                                        tlaw
                                           ,th
                                             efo
                                               llow
                                                  ingc
                                                     atego
                                                         rie
                                                           sof

non
  cit
    izen
       sar
         eel
           igib
              lef
                orF
                  ede
                    ralh
                       ous
                         ingb
                            ene
                              fi
                               ts
                                :(a
                                  )law
                                     fulp
                                        erm
                                          anen
                                             tre
                                               sid
                                                 ent
                                                   s(“LPR
                                                        s”)

(
reg
  ard
    les
      soft
         imeinLPRs
                 tatu
                    s)
                     ;(b
                       )re
                         fug
                           ees
                             ;(c
                               )asy
                                  lee
                                    s;(
                                      d)p
                                        erson
                                            sgr
                                              ant
                                                edp
                                                  aro
                                                    le
                                                     ;(e
                                                       )

p
erson
    sgr
      ant
        edw
          ithho
              ldingo
                   frem
                      ova
                        l;(
                          f)p
                            ers
                              onsg
                                 ran
                                   ted1986am
                                           nes
                                             tys
                                               tatu
                                                  s(en
                                                     ter
                                                       edU
                                                         .S.

p
re-
  Janu
     ary1
        ,1982
            );(g
               )law
                  fulU
                     .S.r
                        esid
                           ent
                             sun
                               derth
                                   eCom
                                      pac
                                        tso
                                          fFr
                                            eeA
                                              sso
                                                cia
                                                  tio
                                                    nwi
                                                      th

M
icron
    esi
      a, th
          eMa
            rsh
              al
               lIs
                 land
                    s,P
                      alau
                         ,andG
                             uam
                               ;(h
                                 )ce
                                   rt
                                    ifi
                                      edv
                                        ict
                                          imso
                                             ftr
                                               aff
                                                 ick
                                                   ing
                                                     ;and(
                                                         i)

VAWAs
    elf
      -pe
        ti
         tion
            ers(
               inc
                 lud
                   esVAWAc
                         anc
                           ell
                             ationo
                                  frem
                                     ova
                                       lapp
                                          li
                                           can
                                             ts
                                              ;VAWAsu
                                                    spen
                                                       sio
                                                         n

o
fdepo
    rta
      tionapp
            lic
              ant
                s)
                 .

          24
           . N
             onc
               it
                izen
                   swhodono
                          tfa
                            llin
                               toon
                                  eofth
                                      eabov
                                          eca
                                            tego
                                               rie
                                                 scanl
                                                     ivein

F
ede
  ralhou
       singp
           rog
             ramun
                 it
                  s,bu
                     tar
                       erequ
                           iredtop
                                 ayap
                                    rora
                                       tash
                                          areo
                                             fth
                                               eren
                                                  t.I
                                                    tisim
                                                        por
                                                          tan
                                                            t

tono
   teth
      att
        hein
           com
             eofnon-
                   el
                    igib
                       lem
                         emb
                           erso
                              ffam
                                 il
                                  iesi
                                     sin
                                       clud
                                          edint
                                              hef
                                                ami
                                                  lyin
                                                     com
                                                       e

f
igu
  reu
    sedt
       ode
         term
            inee
               lig
                 ibi
                   li
                    tyf
                      orl
                        ivinginth
                                ehou
                                   singan
                                        dth
                                          eren
                                             tth
                                               atth
                                                  efam
                                                     ilyow
                                                         es,

d
esp
  it
   eth
     efa
       ctth
          atnon-
               el
                igib
                   lef
                     ami
                       lym
                         emb
                           ersc
                              anno
                                 tre
                                   cei
                                     veasub
                                          sidy
                                             .

          25
           . An
              ewR
                ulein
                    trodu
                        cedb
                           yHUDf
                               orno
                                  tic
                                    eandcomm
                                           entonM
                                                ay 10
                                                    ,2019

(
the“P
    ropo
       sedHUDR
             ule
               ”),w
                  ouldc
                      hang
                         eth
                           eseru
                               les
                                 .Und
                                    erth
                                       eprop
                                           ose
                                             dnewru
                                                  le
                                                   ,non-

e
lig
  ibl
    enon
       cit
         izen
            swou
               ldno
                  tbep
                     erm
                       it
                        tedtor
                             ema
                               ininHUD-
                                      spon
                                         sor
                                           edhou
                                               sing
                                                  ,in
                                                    clud
                                                       ing




                                   9
        Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 10 of 31



pub
  lichou
       sing
          ,andw
              ouldno
                   tbep
                      erm
                        it
                         tedtol
                              iveinahou
                                      seho
                                         ldinw
                                             hic
                                               hHCVo
                                                   rPBRA
            10
sub
  sid
    ize
      sth
        eren
           t.

                26
                 . N
                   onc
                     it
                      izene
                          lig
                            ibi
                              li
                               tyf
                                 orF
                                   ede
                                     ralhou
                                          singp
                                              rog
                                                ram
                                                  sisl
                                                     imi
                                                       tedund
                                                            er

cu
 rren
    tlaw
       ,bu
         tnon
            ci
             tiz
               ensh
                  avea
                     lway
                        sbe
                          enp
                            res
                              entinsu
                                    chp
                                      rog
                                        ram
                                          sandh
                                              aven
                                                 eve
                                                   rbe
                                                     en

c
ateg
   ori
     cal
       lyex
          clud
             edb
               yCong
                   res
                     s.

                27
                 . T
                   heU
                     nit
                       edS
                         tat
                           esH
                             ous
                               ingA
                                  cto
                                    f1937
                                        ,spon
                                            sor
                                              edbyR
                                                  epr
                                                    esen
                                                       tat
                                                         ive

H
enryB
    .St
      eag
        al
         l(D
           -AL
             )andS
                 ena
                   torR
                      obe
                        rtF
                          .Wagn
                              er (D
                                  -NY
                                    ),c
                                      rea
                                        tedaU
                                            nit
                                              edS
                                                ta
                                                 tes

H
ous
  ingA
     utho
        ri
         tyth
            atw
              ork
                edth
                   roughn
                        ewlyc
                            rea
                              tedpub
                                   li
                                    chou
                                       singag
                                            enc
                                              iesa
                                                 tth
                                                   esub
                                                      -

n
ation
    all
      eve
        ltoc
           rea
             tes
               ubs
                 idi
                   zedr
                      ent
                        alhou
                            singf
                                orlow
                                    -in
                                      com
                                        efam
                                           il
                                            ies
                                              .Thi
                                                 sleg
                                                    is
                                                     la
                                                      tion

sp
 eci
   fiedin
        com
          eel
            igib
               il
                ityc
                   ri
                    ter
                      ia
                       ,bu
                         twa
                           ssi
                             len
                               tonoth
                                    ere
                                      lig
                                        ibi
                                          li
                                           tyr
                                             equ
                                               irem
                                                  ent
                                                    ssu
                                                      cha
                                                        s

n
ativ
   ityo
      rci
        tiz
          ensh
             ip.T
                heh
                  is
                   tor
                     ica
                       lre
                         cordind
                               ica
                                 testh
                                     atm
                                       anyPHA
                                            saw
                                              ard
                                                edasub
                                                     stan
                                                        ti
                                                         al

num
  bero
     fun
       it
        stoho
            use
              hold
                 swi
                   thn
                     onc
                       it
                        izenm
                            emb
                              ers
                                .Ofth
                                    e101
                                       ,482r
                                           esid
                                              ent
                                                sliv
                                                   ingin

pub
  lichou
       singin1940
                ,ato
                   ta
                    lof11
                        ,174(11p
                               erc
                                 ent
                                   )we
                                     ref
                                       ore
                                         ignbo
                                             rnw
                                               ith8
                                                  ,161r
                                                      esid
                                                         ent
                                                           s

n
atu
  ral
    izedc
        iti
          zen
            s(8p
               erc
                 ent
                   )and3
                       ,013nonc
                              iti
                                zen
                                  s(3p
                                     erc
                                       ent
                                         ).11 W
                                              hil
                                                e som
                                                    elo
                                                      calPHA
                                                           s

l
imi
  teda
     cce
       sstopub
             li
              chou
                 singtoc
                       it
                        izen
                           sinth
                               eea
                                 rlyy
                                    ear
                                      softh
                                          eprog
                                              r ,12C
                                               am  ong
                                                     res
                                                       spa
                                                         ssed




10
  H ousinga  ndComm   unityD  eve
                                lopm  en
                                       tA cto f1980 :Ve rifi
                                                           c a
                                                             tiono fE l
                                                                      ig ib
                                                                          leS tatu
                                                                                 s.”F e
                                                                                      deralR eg
                                                                                              iste
                                                                                                 r
84( 91)
      ,R IN2501-   AD 89,D  ocketN o.FR- 6124-P- 01.
11
  Th esef iguresa r
                  eb as edonth  eauthor’sanalys
                                              i sofaun iqu edataseto fa l
                                                                        lpu  b
                                                                             lichousingr es
                                                                                          identsin
theUn it edStatesatth  etim eofth e194 0Census.Form  orein form ationa bo u
                                                                          tth edata
                                                                                  set,seeth e
follow ingr e
            f erence
                   :A l
                      l en,Ry  ana ndV anRip e
                                             r,D avid.Fo rthcom ing.“ Th eN ewD  e
                                                                                 al
                                                                                  ,th eD ese
                                                                                           rving
Poo ra ndt heFirstPub l
                      i cH ousingR  es
                                     identsinN ewY   o
                                                     rkC ity.”S  o
                                                                 cia lSci en
                                                                           c eHis
                                                                                tory.Ofth  e
naturalizedcitize n
                  s,iti sun c
                            le a
                               rw hatp erce
                                          ntageb  eganreside nceinpub lich ousingpriortoatta
                                                                                           ining
cit
  iz enship,buti tcanb ea ssum edth  a
                                     tanum b e
                                             ro fth emdidg iv enth enonc  i
                                                                          tizensinpubli
                                                                                      ch ousingi n
thats am ey e
            ar .Incom  parison,8.8p ercen
                                        to ftheU .S.pop ul a
                                                           tionw asfo reignbo rnin1 940in cl
                                                                                           uding5.5
perc en
      tn  a
          turalizedc i
                     tizens,2 .6perc en
                                      tnoncitizensa nd0.6p ercentw ithun  repor
                                                                              tedcit
                                                                                   i zen
                                                                                       s h
                                                                                         ips t
                                                                                             atus.
“1940C   en
          s u
            so  fPopu lat
                        i on:V o
                               lum  e2.Ch a
                                          r ac
                                             terist
                                                  icso fth ePop ulat
                                                                   ion. ”U.S.C  e
                                                                                nsusBu reau:
Washing ton,  DC.h t
                   tp s:
                       //www   2
                               .cens us
                                      .gov/
                                          library/publi
                                                      cations/de c
                                                                 e nnia
                                                                      l/1940 /popula
                                                                                   tion-volume-
2/339 735 38v2p1 ch2.pd f
12
  V al
     e,L  awren ceJ.2000  .Fr omth  ePuri
                                        tanstot  heProje
                                                       cts:Pub licH  ousingan  dPubl
                                                                                   i cNeighbors.
Cam  b
     ridg e
          ,MA  :H  arvardU  nivers
                                 ityP ress
                                         .


                                                10
         Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 11 of 31



nol
  egi
    sla
      tio
        nth
          atp
            roh
              ibi
                teda
                   cce
                     sst
                       opub
                          lichou
                               singbyimm
                                       igr
                                         ant
                                           sreg
                                              ard
                                                les
                                                  sofc
                                                     it
                                                      izen
                                                         ship

s
tatu
   s.

                  28
                   . O
                     verth
                         eco
                           urs
                             eofth
                                 enex
                                    tfou
                                       rde
                                         cad
                                           es,C
                                              ong
                                                res
                                                  smod
                                                     if
                                                      iedth
                                                          epub
                                                             li
                                                              c

hou
  singp
      rog
        raminth
              eUn
                itedS
                    ta
                     tesin
                         crem
                            ent
                              allyint
                                    erm
                                      sofi
                                         tsbudg
                                              etandgo
                                                    alsf
                                                       orth
                                                          e

num
  bero
     fpub
        lichou
             sin
               gun
                 it
                  sitc
                     rea
                       ted
                         ,wh
                           il
                            eco
                              ree
                                lig
                                  ibi
                                    li
                                     tyf
                                       eatu
                                          resr
                                             ema
                                               inedcon
                                                     sis
                                                       ten
                                                         t.

P
ropo
   sede
      lig
        ibi
          li
           tyr
             equ
               irem
                  ent
                    sfo
                      rpub
                         lichou
                              singr
                                  esid
                                     ent
                                       sch
                                         ang
                                           eds
                                             tar
                                               tingw
                                                   ithp
                                                      rov
                                                        is
                                                         ion
                                                           s

in
 clud
    edinS
        ect
          ion214o
                fth
                  eHou
                     singandC
                            omm
                              uni
                                tyD
                                  eve
                                    lopm
                                       entA
                                          cto
                                            f1980
                                                .Th
                                                  enex
                                                     t

y
ear
  ,Cong
      res
        spropo
             sedw
                ide
                  rex
                    clu
                      sion
                         sfo
                           rimm
                              igr
                                ant
                                  sth
                                    roughar
                                          evi
                                            siono
                                                fSe
                                                  ction214in

th
 eOm
   nibu
      sRe
        con
          cil
            ia
             tionA
                 cto
                   f1981
                       ,bu
                         tth
                           epropo
                                sedru
                                    lesf
                                       orin
                                          terp
                                             ret
                                               ingth
                                                   ere
                                                     gul
                                                       ato
                                                         ry

ch
 ang
   esw
     ereno
         tim
           plem
              ent
                edimm
                    edi
                      ate
                        lyb
                          ecau
                             seC
                               ong
                                 res
                                   sdidno
                                        tap
                                          prop
                                             ria
                                               tef
                                                 und
                                                   s
                                                            13
n
ece
  ssa
    ryf
      orim
         plem
            ent
              ationandth
                       eregu
                           la
                            torych
                                 ang
                                   esw
                                     erech
                                         al
                                          leng
                                             edbyv
                                                 ariou
                                                     slaw
                                                        sui
                                                          ts
                                                           .


13
  Inpu  b
        l ish edno ticesinth    eFeder a
                                       lR  egister,th   eDe par
                                                              tm ento  fH ou singa  ndU rb anD  ev elopm  ent
develop e dr ulesfo rim   plem  entat
                                    iono  fth en ewr   egul a
                                                            tions
                                                                ,bu tf  ai
                                                                         le dtos p ec
                                                                                    i fya ne ffectiv ed  a
                                                                                                         tefo rthese
rules
    .D  zubow  ,J a son.199   5.“ HUDShu    tsth  eD oo r
                                                        :R  est
                                                              rict
                                                                 ion  sonH   ousingA  ssista ncetoNon    cit
                                                                                                           izens.”
Georg etow  nImm   igr ationL  awJ  ou rnal9 :801- 8 26 .S ubseque nt
                                                                    ly ,Co ng ressb  ar
                                                                                      r edHUDf     rom
im p
   l em e ntingth eru lea  ndHUDs     ubm  i
                                           tte dm ultipler  evisedv ersionso  fth eru let oim  plem e ntth e
regulation sinS  ect
                   ion214t      hroug hou t19 86,a ndd   e
                                                         la yedim  plem e n
                                                                          t at
                                                                             iono fth  er uleun t
                                                                                                ilO  cto ber1,
1987.
Imm  ediat eim  p
                l em e n
                       t ationo fth eru lew asd  ela ye dfo rtw op r
                                                                   im  aryr e asons.First,Cong  re ssd  idnot
al
 loc atetoHUDth      ea dd ition alfun dingr  equire dtoim   plem entth erul e
                                                                             .Th ef  ai
                                                                                      lu retoa llo cat eth e
necess aryf  undsi sm ostr   eadilye xplain edb yt  h ef ac
                                                          tth atCong res sp as sedth eImm   igrationR  eforma  nd
ControlA  cto  f1986(   IRCA   ),w h
                                   ic hc  ha ng e
                                                dth   epro cessu sedtov  erifyimm   igra ntstatus.D z ubow ,J  a
                                                                                                               son.
1995.“  HUDShu    tsth  eD  oor:R  es
                                    triction sonH   ou singA  ssi
                                                                sta ncetoN   on c
                                                                                itize ns
                                                                                       .”G   eorgetown
Imm ig rationLawJ    ou rna l9 :801-826 .A sar   e sult,itr emaine dun clearw  ha
                                                                                tp  roto colsHUDshou      ldus eto
ver
  ifyimm    igr an
                 ts tatu sb efo reCong r essi  ssu edf inalguid e
                                                                line sa ssociate dwithIRCA    .S e cond ,ad istr
                                                                                                               ict
courtinC  aliforniai  ss ue dan  at
                                  ion- w
                                       id  ep rel
                                                im  in aryi njunctio nonim   plem entingth  ere gul a
                                                                                                    tionb  asedon
argum e ntsm a deinYo   lan  o-D onnel
                                     l yT  enan ts’A  ssociationv .P ierce.Yo  lano- Do nn e
                                                                                           llyT  e nan ts’
Associationv  .P ierce,E  .D .C  al
                                  .N o.C  IV .S-  86- 84 6-MLS (198   6).Inth  i
                                                                               sc aseth  ecou r
                                                                                              tr  ec ogn izedthat
im plem e ntingth en ewr   e gulationw ouldr   esultinth  ee vi
                                                              ctiono  ftho u sandso ff am iliesc urre ntlyr e
                                                                                                            siding
infe derally -subsidiz edho   us
                               ingb  eca usee ithe rth  eyors om em em  berso  fth eirho use holdsw  er ein el
                                                                                                             igible
toliv eint  hehou singdu   et  oal ac kofdo  cum  ent a
                                                      tion.D  zubow ,J  ason.1 995 .“ HUDShu    tsth   eDoor:
Rest
   riction sonH   ou singA   ssistancetoNon    citize ns.”G  eorgetownImm     igrationL  awJ  ou rnal9  :801-826.
Thec  ourtr  easone dth  atins  om eca sesth isw ouldr   es u
                                                            ltinth ee victiono fc it
                                                                                   iz ensa  ndp ro perl y
docum  ente da li
                e ns.
Ana  ddition all aw suitin19   86,Cityo  fN ewYo   rkv  .Pi e
                                                            r c
                                                              e,c  harge dth atth ere gulation sw ouldu   nduly
burde nt h eCityo fN  ewY    orkb  eca u
                                       s ei tw ouldin   creaseth ehom  elesspopu  lationa  ndth  ea dm inistra
                                                                                                             tive



                                                       11
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 12 of 31



              29
               . In1987C
                       ong
                         res
                           sam
                             end
                               edS
                                 ect
                                   ion2
                                      14on
                                         ceag
                                            aintor
                                                 espondtoth
                                                          e

i
ssu
  esr
    ais
      edinth
           elaw
              sui
                ts
                 .Asam
                     end
                       ed,S
                          ect
                            ion214a
                                  llow
                                     eda
                                       lien
                                          sinf
                                             ede
                                               ral
                                                 ly-
                                                   sub
                                                     sid
                                                       ized

hou
  singw
      hoh
        adb
          eent
             empo
                rar
                  ilya
                     dmi
                       ttedo
                           rpa
                             rol
                               edin
                                  tot
                                    heU
                                      nit
                                        edS
                                          ta
                                           tesa
                                              ssp
                                                eci
                                                  fiedin

S
ect
  ion245Ao
         fth
           eImm
              igr
                ationan
                      dNa
                        tur
                          ali
                            zat
                              ionA
                                 cto
                                   rwhoh
                                       adf
                                         ami
                                           lym
                                             emb
                                               ersw
                                                  how
                                                    ere

in
 el
  igib
     le
      .Inth
          ela
            tte
              rca
                se,th
                    isp
                      rov
                        is
                         ionp
                            res
                              erv
                                edth
                                   ein
                                     teg
                                       ri
                                        tyo
                                          fmix
                                             ed-
                                               sta
                                                 tusf
                                                    ami
                                                      lie
                                                        sby

l
ett
  ingf
     ami
       lie
         swi
           thsom
               emem
                  ber
                    swhoa
                        rein
                           el
                            igib
                               lenonc
                                    it
                                     izen
                                        scon
                                           tin
                                             uetol
                                                 iveinsub
                                                        sid
                                                          ized

hou
  sing
     .Af
       terpub
            li
             shin
                garu
                   lein1
                       988r
                          ela
                            tedt
                               oth
                                 isv
                                   ers
                                     iono
                                        fSe
                                          ction214
                                                 ,HUDf
                                                     ail
                                                       edto

im
 plem
    entth
        eru
          lec
            it
             ingal
                 acko
                    fau
                      tho
                        riz
                          at
                           iontoco
                                 ll
                                  ectin
                                      form
                                         at
                                          iononc
                                               it
                                                izen
                                                   shipo
                                                       ral
                                                         ien

s
tatu
   sfr
     omr
       esid
          ent
            sora
               ppl
                 ican
                    tstof
                        ede
                          ral
                            lysu
                               bsid
                                  izedpub
                                        li
                                         chou
                                            sing
                                               .Af
                                                 ina
                                                   lru
                                                     leto

im
 plem
    entS
       ect
         ion214w
               aspub
                   li
                    shedinth
                           eFe
                             der
                               alR
                                 egi
                                   ste
                                     ronM
                                        arch 20
                                              ,1995
                                                  ,abou
                                                      t15y
                                                         ear
                                                           s

a
fte
  rCong
      res
        spa
          ssedth
               eor
                 igin
                    alr
                      est
                        ric
                          tion
                             sfromf
                                  ede
                                    ral
                                      lysub
                                          sid
                                            izedh
                                                ous .14
                                                  ing

              30
               . A
                 lthoughth
                         ePe
                           rson
                              alR
                                espon
                                    sib
                                      il
                                       ityandW
                                             ork O
                                                 ppo
                                                   rtun
                                                      ity

R
econ
   cil
     iat
       ionA
          cto
            f1996c
                 all
                   edf
                     orw
                       ide
                         spr
                           eadch
                               ang
                                 estot
                                     hee
                                       lig
                                         ibi
                                           li
                                            tyc
                                              ri
                                               ter
                                                 iaands
                                                      tru
                                                        ctu
                                                          re

o
fmanyp
     art
       softh
           eU.S
              .we
                lfa
                  resy
                     stem
                        ,itu
                           lt
                            ima
                              telyd
                                  idno
                                     thav
                                        eam
                                          ean
                                            ing
                                              fulim
                                                  pac
                                                    ton

Fed
  era
    lhou
       singp
           rog
             ram
               s.15B
                   att
                     eredqu
                          ali
                            fieda
                                li
                                 ensw
                                    ereon
                                        lyr
                                          ecogn
                                              ize
                                                dase
                                                   lig
                                                     ibl
                                                       efo
                                                         rpub
                                                            lic

hou
  singin2 .16
        016




burd ene xp e
            riencedbyth eCi
                          ty.Ci
                              t yofN ewYo  r
                                           kv.P i
                                                erce
                                                   ,86- CIV- 6068,U.S.D is
                                                                         tri
                                                                           ctCou r
                                                                                 t,Sou t
                                                                                       hern
Dis
  tricto fN ewY  ork(198 6)
                          .Togetherthesel awsu
                                             itsresu
                                                   ltedind e
                                                           layedim  p
                                                                    l em e
                                                                         nta
                                                                           tionoftheorig
                                                                                       inal
rest
   r ict
       ion stofederal
                    lysubsid
                           izedhou s
                                   ingfo rcer
                                            taingroupsofimm  igran
                                                                 t scontempla
                                                                            teda ndenactedby
Cong ress
        .
14
  Dz ubow ,J ason.1995.“HUDShu  tstheD oo
                                        r:R est
                                              ric
                                                tionsonH  ous
                                                            ingA s s
                                                                   is
                                                                    tan  c
                                                                         etoN onc
                                                                                itiz
                                                                                   ens.”
Geor getow nImm  igra
                    tionLawJ ournal9:801-826.
15
  P.L.10  4-193§43 1(c)(
                       1)( A
                           );8U .S
                                 .C.§164  1,ascit
                                                edinM cCarty
                                                           ,M  aggiea  ndSisk
                                                                            in,Alison
                                                                                    .20 15.
“Imm  igra
         tion:N onci
                   tizenElig
                           ibi
                             li
                              t yforN e
                                      e d
                                        s- Bas
                                             e dHousingP rograms.”Cong ress
                                                                          ionalR es
                                                                                  earch
Servic e
       ,RL31753  .
16
  https:/
        /nlihc
             .org/si
                   tes
                     /defaul
                           t/
                            fi
                             les/El
                                  igibi
                                      lit
                                        y -o
                                           f-VAWA-  Sel
                                                      f-Peti
                                                           tioner
                                                                s _1214 16
                                                                         .pdf( a
                                                                               ccessedon
Septem  be
         r5 ,2019 ).



                                            12
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 13 of 31



           31
            . HUDan
                  tic
                    ipa
                      testh
                          atth
                             ePropo
                                  sedHUDR
                                        ule
                                          ,ifim
                                              plem
                                                 ent
                                                   ed,w
                                                      ould

h
aveal
    arg
      eim
        pac
          tonth
              enum
                 bero
                    fnon
                       cit
                         izen
                            sre
                              sid
                                inginF
                                     ede
                                       ralhou
                                            singp
                                                rog
                                                  ram
                                                    s.HUD
                                                        ’s

R
egu
  lato
     ryIm
        pac
          tAn
            aly
              sise
                 st
                  ima
                    testh
                        at25
                           ,04
                             5hou
                                seho
                                   ldsl
                                      ivinginf
                                             ede
                                               ral
                                                 lysub
                                                     sid
                                                       ized

hou
  singw
      ouldb
          eaf
            fec
              tedbyth
                    isru
                       lech
                          ang
                            e,in
                               clud
                                  ingato
                                       ta
                                        lof108
                                             ,104p
                                                 eop
                                                   l.17HUD
                                                    e

b
eli
  eve
    sth
      atov
         erth
            ree
              -qu
                art
                  erso
                     fth
                       ehou
                          seho
                             ldsth
                                 atw
                                   ouldb
                                       eaf
                                         fec
                                           tedbyth
                                                 isru
                                                    lech
                                                       ang
                                                         ewi
                                                           ll

t
erm
  ina
    teho
       usinga
            ssi
              sta
                nce
                  ,wi
                    thth
                       erem
                          ain
                            inghou
                                 seho
                                    ldssp
                                        li
                                         tt
                                          ingap
                                              artsoth
                                                    atm
                                                      emb
                                                        erso
                                                           f

th
 ehou
    seho
       lde
         lig
           ibl
             etor
                ece
                  iveasu
                       bsidyr
                            ema
                              inina
                                  ssi
                                    stedhou
                                          sing
                                             .Ov
                                               era
                                                 ll
                                                  ,HUDe
                                                      st
                                                       ima
                                                         tes

th
 at76
    ,141o
        fth
          e108
             ,104ind
                   ividu
                       alsl
                          ivinginh
                                 ous
                                   eho
                                     ldsth
                                         atw
                                           ouldb
                                               eaf
                                                 fec
                                                   tedbyt
                                                        his

p
ropo
   sedru
       lech
          ang
            ear
              eel
                igib
                   letor
                       ece
                         ivef
                            ede
                              ralhou
                                   sings
                                       ubs
                                         idi
                                           es.I
                                              tisd
                                                 if
                                                  ficu
                                                     lttod
                                                         ete
                                                           rmin
                                                              e

th
 elik
    elyd
       egr
         eeo
           fov
             erl
               apb
                 etw
                   eent
                      hehou
                          seho
                             ldsth
                                 atHUDh
                                      ase
                                        st
                                         ima
                                           tedw
                                              ouldb
                                                  eaf
                                                    fec
                                                      ted

byth
   ePropo
        sedHUDRu
               lech
                  ang
                    eandth
                         ehou
                            seho
                               ldsth
                                   atm
                                     ayb
                                       eaf
                                         fec
                                           tedbyth
                                                 eFin
                                                    alR
                                                      ule
                                                        ,

bu
 titi
    ssa
      fetoa
          ssum
             eth
               atth
                  erew
                     il
                      lbea
                         tle
                           asts
                              omeov
                                  erl
                                    apg
                                      iventh
                                           efo
                                             cusonnonc
                                                     it
                                                      izen
                                                         sby

e
achru
    lech
       ang
         e.D
           esp
             it
              eth
                ispo
                   ten
                     ti
                      alf
                        orov
                           erl
                             ap,inth
                                   edi
                                     scu
                                       ssionb
                                            elowr
                                                ega
                                                  rdingth
                                                        elik
                                                           ely

e
ffe
  cto
    fth
      eFin
         alR
           uleo
              nhou
                 seho
                    ldsw
                       ithf
                          ore
                            ign
                              -bo
                                rnm
                                  emb
                                    ers
                                      ,Idono
                                           tat
                                             tem
                                               pttoc
                                                   aptu
                                                      re

anyo
   fth
     eef
       fec
         tsa
           sso
             cia
               tedw
                  ithth
                      ePropo
                           sedHUDRu
                                  le
                                   .

     D
     .    Ch
           ara
             cte
               ris
                 tic
                   sofHou
                        seh
                          old
                            sLiv
                               inginF
                                    ede
                                      ral
                                        lySub
                                            sid
                                              izedHou
                                                    sin
                                                      g

          32
           .    T
                abl
                  e1inE
                      xhib
                         itBd
                            esc
                              rib
                                essom
                                    eba
                                      sicd
                                         esc
                                           rip
                                             tiv
                                               ein
                                                 form
                                                    ationabou
                                                            t

r
esid
   ent
     sliv
        inginpub
               li
                chou
                   sing
                      ,th
                        eHou
                           singC
                               hoi
                                 ceV
                                   ouch
                                      erP
                                        rog
                                          ram
                                            ,Pro
                                               jec
                                                 t-B
                                                   ase
                                                     dSe
                                                       ction

8d
 eve
   lopm
      ent
        s,anda
             llHUDp
                  rog
                    ram
                      sin2018inth
                                eU.S
                                   .
                                   ,Conn
                                       ect
                                         icu
                                           t,N
                                             ewY
                                               ork
                                                 ,Verm
                                                     ont
                                                       ,

andN
   ewY
     orkC
        ity
          .Wh
            ile hou
                  seho
                     ldse
                        arn
                          ingl
                             essth
                                 an80p
                                     erc
                                       ento
                                          fth
                                            eAM
                                              Iar
                                                eel
                                                  igib
                                                     lef
                                                       or

l
ivinginpub
         li
          chou
             singo
                 rPro
                    jec
                      tBa
                        sedS
                           ect
                             ion8un
                                  it
                                   s,o
                                     rus
                                       ingaH
                                           ous
                                             ingC
                                                hoi
                                                  ceV
                                                    ouch
                                                       er,

th
 ema
   jor
     ityo
        fhou
           seho
              ldsinth
                    esep
                       rog
                         ram
                           sar
                             ecl
                               ass
                                 if
                                  ieda
                                     sve
                                       rylow
                                           -in
                                             com
                                               e(e
                                                 arn
                                                   ingl
                                                      essth
                                                          an


17
 “Hous
     ingandCommun
                ityDe
                    velopmen
                           tA c
                              tof198
                                   0:Ve
                                      ri
                                       fic
                                         at
                                          iono
                                             fEl
                                               igib
                                                  leS
                                                    ta
                                                     tus
                                                       ,Re
                                                         gul
                                                           ato
                                                             ry
Im
 pa c
    tAna
       lys
         is
          .”Doc
              ketNo.FR-6124
                          -P-01
                              ,Ap
                                ri
                                 l15,2
                                     019.


                                   13
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 14 of 31



50p
  erc
    ento
       fAM
         I).In2018
                 ,96p
                    erc
                      ento
                         fhou
                            seho
                               ldsl
                                  ivinginP
                                         roj
                                           ectB
                                              asedS
                                                  ect
                                                    ion8un
                                                         it
                                                          s

e
arn
  edl
    esst
       han50p
            erc
              ento
                 fth
                   eAM
                     Iinth
                         eUn
                           itedS
                               ta
                                tes
                                  .Inth
                                      eSe
                                        ct
                                         ion8H
                                             ous
                                               ingC
                                                  hoi
                                                    ce

V
ouch
   erp
     rog
       ramandpub
               lichou
                    sing95p
                          erc
                            entand91p
                                    erc
                                      ento
                                         fhou
                                            seho
                                               ldse
                                                  arn
                                                    edl
                                                      essth
                                                          an

50p
  erc
    ento
       fth
         eAM
           Iinth
               eUn
                 itedS
                     tat
                       esin20
                            18,r
                               esp
                                 ect
                                   ive
                                     ly.G
                                        ivent
                                            heg
                                              eog
                                                raph
                                                   ica
                                                     l

v
ari
  ationint
         heAM
            Iasd
               esc
                 rib
                   edabo
                       ve,ev
                           enf
                             ami
                               lie
                                 swi
                                   thi
                                     ncom
                                        ele
                                          ssth
                                             an50p
                                                 erc
                                                   ento
                                                      fth
                                                        e

AM
 I,dono
      tne
        ces
          sar
            ilyh
               avein
                   com
                     ebe
                       low125p
                             erc
                               ento
                                  fth
                                    eFPG
                                       .

            33
             .    C
                  omp
                    aredtopub
                            lichou
                                 singandth
                                         eHou
                                            singC
                                                hoi
                                                  ceV
                                                    ouch
                                                       erp
                                                         rog
                                                           ram
                                                             ,

th
 ePro
    jec
      tBa
        sedS
           ect
             ion8p
                 rog
                   ramt
                      end
                        stoh
                           avesm
                               al
                                lerf
                                   ami
                                     lys
                                       ize
                                         sliv
                                            ingini
                                                 tsun
                                                    it
                                                     s.

N
ation
    al
     ly,t
        heav
           erag
              esi
                zeo
                  faf
                    ami
                      lyinP
                          roj
                            ectB
                               asedS
                                   ect
                                     ion8in2018w
                                               as1
                                                 .7p
                                                   eop
                                                     le
                                                      ,

com
  par
    edto2
        .1inpub
              li
               chou
                  singan
                       d2.3inH
                             ous
                               ingC
                                  hoi
                                    ceV
                                      ouch
                                         ers
                                           .

            34
             .    Idono
                      thav
                         eda
                           taonth
                                eleng
                                    tho
                                      fst
                                        ayinF
                                            ede
                                              ralhou
                                                   singp
                                                       rog
                                                         ram
                                                           s

am
 ongnon
      cit
        izen
           s,andt
                heym
                   ayv
                     arycon
                          sid
                            erab
                               lyf
                                 romth
                                     eleng
                                         tho
                                           fst
                                             ays
                                               tat
                                                 is
                                                  tic
                                                    sfo
                                                      rten
                                                         ant
                                                           s

g
ene
  ral
    ly.N
       at
        ion
          al
           ly,ho
               useho
                   ldsl
                      ivi
                        nginaf
                             ede
                               ral
                                 lysub
                                     sid
                                       izedhou
                                             singu
                                                 nittyp
                                                      ica
                                                        llydonot

r
ema
  ininth
       eseun
           it
            sfo
              ranex
                  tend
                     edp
                       eriodo
                            ftim
                               e.B
                                 asedonth
                                        emo
                                          stcu
                                             rren
                                                tand

com
  preh
     ens
       ivean
           aly
             sisa
                vai
                  lab
                    leu
                      sin
                        gHUDadm
                              ini
                                str
                                  ativ
                                     eda
                                       taonex
                                            it
                                             sfroma
                                                  ssi
                                                    ste
                                                      d

hou
  s  ,18av
   ing   erag
            ehou
               seh
                 old
                   sliv
                      ingi
                         nfed
                            era
                              llys
                                 ubs
                                   idi
                                     zedho
                                         usingl
                                              eav
                                                eas
                                                  sis
                                                    tedhou
                                                         singa
                                                             fte
                                                               r

abou
   tsixy
       ear
         s.19D
             if
              fer
                enc
                  esinl
                      eng
                        tho
                          fst
                            ayinf
                                ede
                                  ral
                                    lysub
                                        sid
                                          izedhou
                                                sin
                                                  gbyhou
                                                       seho
                                                          ldtyp
                                                              e

c
anb
  esub
     stan
        tia
          l.F
            ore
              xam
                ple
                  ,inN
                     ewY
                       orkC
                          ity
                            ,giv
                               enth
                                  edem
                                     andf
                                        orpub
                                            li
                                             chou
                                                singand

l
acko
   fav
     ai
      lab
        il
         ityo
            faf
              ford
                 abl
                   ehou
                      sing
                         ,th
                           elowv
                               acan
                                  cyr
                                    ate
                                      ,andth
                                           ere
                                             la
                                              tiv
                                                elyh
                                                   ighin
                                                       com
                                                         ea

hou
  seho
     ldc
       anh
         aveandm
               ain
                 taine
                     lig
                       ibi
                         li
                          ty,f
                             ami
                               lie
                                 sst
                                   ayinpub
                                         lichou
                                              singm
                                                  uchlong
                                                        er.


18
  I nthisca
          se,“ass
                istedhous
                        ing”isag en
                                  era
                                    lt ermtha
                                            tinc
                                               lude
                                                  sthethre
                                                         ela
                                                           rgestf
                                                                ed e
                                                                   ral
                                                                     lys ub
                                                                          sid
                                                                            ize
                                                                              d
hou s
    ingp rog
           ram ssp e
                   cif
                     iedintheFin
                               alRule
                                    ,p lussev
                                            era
                                              lsmal
                                                  lerprog
                                                        ramsnotincludedintheF
                                                                            ina
                                                                              l
Rule.
19
  M cClu
       r e
         ,K irk
              .20 18.“LengthofStayinAs
                                     sistedHous
                                              ing
                                                .”City
                                                     scape20(1
                                                             ):11-38.
(https
     ://www .
            j s
              tor
                .org
                   /stab
                       le/10
                           .2307
                               /26381219)



                                       14
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 15 of 31



A
noth
   ere
     st
      ima
        teo
          fleng
              tho
                fst
                  aysi
                     npub
                        lichou
                             singu
                                 seslo
                                     ngi
                                       tud
                                         ina
                                           lda
                                             taf
                                               romth
                                                   ePan
                                                      el

S
urv
  eyo
    fIn
      com
        eDyn
           ami
             cs(19
                 87-
                   2011
                      )andf
                          oundth
                               atm
                                 ostind
                                      ividu
                                          alsw
                                             hoen
                                                ter
                                                  edpub
                                                      lic

hou
  sings
      tay
        edl
          essth
              anf
                ivey
                   ear
                     s,w
                       ithon
                           ly12p
                               erc
                                 ents
                                    tay
                                      inglong
                                            erth
                                               an10y
                                                   ear
                                                     s.20T
                                                         his

ev
 iden
    cesu
       gge
         ststh
             atf
               ede
                 ral
                   ly-
                     ass
                       is
                        tedhou
                             sings
                                 erv
                                   esa
                                     sat
                                       empo
                                          rarysou
                                                rceo
                                                   fsuppo
                                                        rtf
                                                          or

m
ostf
   ami
     lie
       sth
         atu
           sei
             t,bu
                tth
                  atth
                     erec
                        anb
                          eex
                            cep
                              tion
                                 sinh
                                    ous
                                      ingm
                                         ark
                                           etsch
                                               ara
                                                 cte
                                                   riz
                                                     edby

h
ighr
   ent
     sandlowv
            aca
              ncyr
                 ate
                   s.




20
 Dan
   tzl
     er,Pren
           ti
            ssA.2019
                   .“Rec
                       ons
                         ideringPove
                                   rtyDynam
                                          icsbyA na
                                                  lyzingHou
                                                          singSp
                                                               ell
                                                                 s.”Th
                                                                     e
So
 cia
   lScien
        ceJourna
               l(InP
                   res
                     s,h
                       ttp
                         s:
                          //doi
                              .or
                                g/10
                                   .1016
                                       /j
                                        .so
                                          sci
                                            j.20
                                               19.0
                                                  6.004)
                                                       .


                                    15
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 16 of 31



I
II. B
    ene
      fi
       tso
         fLiv
            inginF
                 ede
                   ral
                     lySub
                         sid
                           izedHou
                                 sin
                                   g

              35
               .     Inconn
                          ect
                            ionw
                               ithp
                                  rep
                                    aringth
                                          isd
                                            ecl
                                              ara
                                                tion
                                                   ,Ih
                                                     aveund
                                                          ert
                                                            akenar
                                                                 evi
                                                                   ew

o
fre
  sea
    rchc
       ondu
          ctedr
              ega
                rdingth
                      epo
                        si
                         tiv
                           eim
                             pac
                               tso
                                 fliv
                                    inginhou
                                           singsub
                                                 sid
                                                   izedbyth
                                                          e

F
ede
  ralhou
       singp
           rog
             ram
               sth
                 ata
                   rei
                     nclud
                         edint
                             heF
                               ina
                                 lRu
                                   leb
                                     ecau
                                        seth
                                           eben
                                              efi
                                                ts
                                                 ,intu
                                                     rn,sp
                                                         eak

toth
   eha
     rmc
       aus
         edtono
              nci
                tiz
                  enf
                    ami
                      lie
                        swholo
                             sea
                               cce
                                 sstoF
                                     ede
                                       ralhou
                                            singp
                                                rog
                                                  ram
                                                    sbe
                                                      cau
                                                        se

o
fth
  eFin
     alR
       ule
         .

              36
               .     R
                     ese
                       archonr
                             esid
                                ent
                                  sliv
                                     inginf
                                          ede
                                            ral
                                              ly-
                                                ass
                                                  is
                                                   tedhou
                                                        singshow
                                                               sth
                                                                 at

r
esid
   ingins
        uchhou
             singi
                 sas
                   soc
                     ia
                      tedw
                         ithpo
                             si
                              tiv
                                ehe
                                  al
                                   thande
                                        conom
                                            icou
                                               tcom
                                                  es.21L
                                                       ivingin

pub
  lichou
       singh
           aspo
              si
               tiv
                 eas
                   soc
                     ia
                      tion
                         swi
                           th(
                             a)b
                               ett
                                 erh
                                   eal
                                     thou
                                        tcom
                                           es,(b
                                               )edu
                                                  cat
                                                    ion
                                                      al

a
tta
  inm
    ent
      ,(c
        )em
          ploym
              ente
                 arn
                   ing
                     s,and(d
                           )oth
                              erb
                                ene
                                  fi
                                   ts
                                    .

              37
               .     H
                     eal
                       thou
                          tcom
                             es.Anum
                                   bero
                                      fstud
                                          iesh
                                             avef
                                                oundapo
                                                      si
                                                       tiv
                                                         eas
                                                           soc
                                                             ia
                                                              tion

b
etw
  eenl
     ivi
       ngina
           ssi
             ste
               dhou
                  singan
                       dpo
                         si
                          tiv
                            ehe
                              al
                               thou
                                  tcom
                                     esf
                                       orch
                                          ild
                                            renandadu
                                                    lt
                                                     s.R
                                                       ela
                                                         tiv
                                                           e

toch
   ild
     reni
        nfam
           il
            ieso
               naw
                 ait
                   li
                    stf
                      orf
                        ede
                          ral
                            ly-
                              ass
                                is
                                 tedhou
                                      singandcon
                                               tro
                                                 ll
                                                  ingf
                                                     or

n
eighbo
     rhoo
        dcon
           tex
             t,c
               hild
                  reninf
                       ami
                         lie
                           sliv
                              inginpub
                                     li
                                      cho
                                        usingh
                                             avef
                                                ewe
                                                  rsym
                                                     ptom
                                                        sof

m
ent
  alh
    eal
      ths
        tre
          ssandexp
                 eri
                   enc
                     efew
                        erem
                           otion
                               ald
                                 if
                                  ficu
                                     lt
                                      ie.22S
                                        s  imi
                                             lar
                                               ly,r
                                                  ela
                                                    tiv
                                                      etoadu
                                                           lt
                                                            sin

f
ami
  lie
    sonaw
        ait
          li
           stf
             orf
               ede
                 ral
                   ly-
                     ass
                       is
                        tedhou
                             singanda
                                    fte
                                      rcon
                                         tro
                                           ll
                                            ingf
                                               orn
                                                 eighbo
                                                      rhood-
                                                           lev
                                                             el

ch
 ara
   cte
     ris
       ti
        cs,adu
             lt
              sinf
                 ami
                   lie
                     sinp
                        ubl
                          ichou
                              sin
                                ghadlow
                                      erodd
                                          sofb
                                             einginf
                                                   airo
                                                      rpoo
                                                         rhe
                                                           al
                                                            th




21
  Itisim por
           tanttonoteth a
                        tthemostm e
                                  thodol ogica
                                             llys  oundresea
                                                           rchono utcomesa sso
                                                                             ciatedwith
livinginFedera
             lhou singprograma ppropria
                                      telyc on
                                             trolsfo rthese
                                                          lect
                                                             ionbiasinherenttoapplyingfo r
andob ta
       iningaun itofassis
                        tedhousing.S e
                                     lec
                                       tionc ri
                                              t e
                                                riafo radmis
                                                           siontoFedera
                                                                      lhou singprog ram s
mea n tha
        tfamilie
               sa r
                  elowin  c
                          om e
                             ,ach a r
                                    acte
                                       risti
                                           cth athasa nindependentre
                                                                   lat
                                                                     ionshipwi
                                                                             the  ducation a
                                                                                           l,
em ployme n
          t,heal
               th,a ndothe
                         routc omes.Itisim portanttodist
                                                       ingui
                                                           shth ere
                                                                  lat
                                                                    ionshipbetw e
                                                                                enl ivingin
hou s
    ings uppl
            iedb yaF eder
                        alhousingp rogr
                                      amw  i
                                           thth  eseoutcomesa ndthere
                                                                    lat
                                                                      ion sh
                                                                           ipb e
                                                                               tw eenl iving
inapoo rf ami
            lya ndt he
                     seoutcomes.
22
  F én
     elon,Andrew,S lopen,Nata
                            lie
                              ,Boud  re
                                      aux,M ichel,a ndN ewm an
                                                             ,S andraJ.2018.“ TheIm  pactof
Hou s
    ingA ssistanceonth eMen
                          talH eal
                                 tho fCh ild
                                           r e
                                             ninth  eU n
                                                       itedState
                                                               s.”JournalofH eal
                                                                               thandSo   cial
Beha v
     ior59 (3
            ):44 7-463
                     .



                                             16
        Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 17 of 31



andlow
     ero
       ddso
          fpsy
             cho
               log
                 ica
                   ldi
                     st
                      res
                        s.23C
                            hild
                               renl
                                  ivingina
                                         ssi
                                           stedhou
                                                 singh
                                                     avelow
                                                          erB
                                                            lood
                                            24
L
eadL
   eve
     ls(BLL
          s)th
             anch
                ild
                  renw
                     hod
                       idno
                          tre
                            ceiv
                               ehou
                                  sin
                                    gas
                                      sis
                                        tan
                                          ce. Many r
                                                   esid
                                                      ent
                                                        sof

pub
  lichou
       singh
           avepoo
                rhe
                  al
                   th,bu
                       tfr
                         equ
                           ent
                             lyh
                               eal
                                 thp
                                   rob
                                     lem
                                       sex
                                         is
                                          tfo
                                            rre
                                              sid
                                                ent
                                                  spr
                                                    iorto

b
ecom
   ingr
      esid
         ent
           sofpu
               bli
                 chou
                    sing
                       .Fo
                         rex
                           amp
                             le
                              ,inas
                                  tudyo
                                      fAt
                                        lan
                                          tap
                                            ubl
                                              ichou
                                                  sin
                                                    g

r
esid
   ent
     s19p
        erc
          entw
             ered
                iagno
                    sedw
                       ithd
                          iab
                            ete
                              sand23p
                                    erc
                                      entw
                                         ered
                                            iagno
                                                sedw
                                                   itha
                                                      sthm
                                                         a,

bu
 toftho
      sed
        iagno
            sedw
               ithth
                   eseh
                      eal
                        thp
                          rob
                            lem
                              satl
                                 eas
                                   tth
                                     ree
                                       -qu
                                         art
                                           ersr
                                              ece
                                                ivedth
                                                     edi
                                                       agno
                                                          sis

p
rio
  rtoen
      ter
        ingpub
             li
              chou
                 s  .25Ing
                  ing    ene
                           ral
                             ,re
                               sea
                                 rchind
                                      ica
                                        testh
                                            atpub
                                                li
                                                 chou
                                                    singt
                                                        end
                                                          sto

p
rov
  ideas
      afe
        tyn
          etf
            orr
              esid
                 ent
                   sth
                     ath
                       adex
                          is
                           tingh
                               eal
                                 thp
                                   rob
                                     lem
                                       swh
                                         enth
                                            eya
                                              rr
                                               ivedina
                                                     ssi
                                                       sted
                                                          -

hou
  singr
      ath
        erth
           anc
             aus
               eth
                 eseh
                    eal
                      thp
                        rob
                          lem
                            s.26

               38
                .     E
                      duca
                         tiona
                             lach
                                iev
                                  emen
                                     t.Mu
                                        ch o
                                           fth
                                             eav
                                               ai
                                                lab
                                                  leev
                                                     iden
                                                        cesu
                                                           gge
                                                             ststh
                                                                 at

ch
 ild
   renl
      ivi
        nginf
            ede
              ral
                ly-
                  ass
                    is
                     tedh
                        ous
                          ingexp
                               eri
                                 enc
                                   ecom
                                      par
                                        abl
                                          eorb
                                             et
                                              teredu
                                                   cat
                                                     ion
                                                       al

a
chi
  evem
     entth
         anch
            ild
              renw
                 hodono
                      tliv
                         einf
                            ede
                              ral
                                ly-
                                  ass
                                    is
                                     tedhou
                                          sing
                                             .Ch
                                               ild
                                                 renl
                                                    ivin
                                                       gin

pub
  lichou
       singa
           rel
             essl
                ike
                  lytob
                      ehe
                        ldb
                          ackag
                              rad
                                eth
                                  anth
                                     oseno
                                         tliv
                                            inginpub
                                                   li
                                                    chou
                                                       sing27
                                                     28
andtho
     sel
       ivinginvou
                che
                  r-a
                    ssi
                      stedh
                          ous
                            ingexp
                                 eri
                                   enc
                                     ebe
                                       tte
                                         rma
                                           tha
                                             chi
                                               evem
                                                  ent
                                                    .  Re
                                                        sea
                                                          rch

th
 atcom
     par
       esedu
           cat
             ion
               alou
                  tcom
                     esf
                       orch
                          ild
                            renl
                               ivinginpub
                                        li
                                         chou
                                            singa
                                                ndvou
                                                    che
                                                      r-a
                                                        ssi
                                                          sted


23
  Fe ne
      lon,A ndrew,M  a yne,P at r
                                ick,Sim on,Al a
                                              nE  .
                                                  ,Ro sse n
                                                          ,L aurenM.,H  e
                                                                        lm s
                                                                           ,V eronica,L loyd,
Patr
   i c
     ia
      ,Sp erling,J on,a ndS t
                            ef fen
                                 ,B arryL .2 017.“ HousingA  s
                                                             sis
                                                               tanceP rogramsa ndA dultH eal
                                                                                           thin
theU ni
      tedS tates
               .”Am   ericanJ  ournalofPublicH ealth10  7(4):571-578
                                                                   .
24
  Ahrens,K ather
               in eA .,H  a
                          ley,B  a
                                 rb a
                                    raA .,Ro ssen,L aurenM .,L loyd
                                                                  ,P atr
                                                                       iciaC.
                                                                            ,a  ndA oki
                                                                                      ,Y  ut
                                                                                           a ka
                                                                                              .
2016.“ HousingA ssista ncea ndB loodL  eadL evels
                                                :Ch ildre ninth eUni
                                                                   tedS tate
                                                                           s.”Am  er
                                                                                   icanJou  rnalof
PublicH eal
          th106  (11):2  049-205 6
                                 ;Ch iofalo
                                          ,J  a
                                              cqu el
                                                   in eM.
                                                        ,G   o
                                                             lub,M ax
                                                                    ine,C rum p
                                                                              ,C  asey,a ndC a
                                                                                             lm an,
Neil
   .2019 .“ Pe d
               iatr
                  icB  loodL e adL evelsW i
                                          thin N ewY  orkC  i
                                                            tyPub l
                                                                  icV ersusPrivateH ousing,20 03-
2017.”Am  e
          ric anJ our nalofPub  l
                                icH ealth10 9(6)
                                               :9  0
                                                   6- 911.
25
  Ru e
     l,Erin,O akley,D  ei
                        rdre,W  i
                                lson,G  .Elton,a ndM addox, Ro ber
                                                                 t.201 0.“IsPublicH ousingth  e
Caus eofPoo rH eal
                 tho  raS  afetyN etfo rtheU nhea
                                                lthyPo   or
                                                          ? ”Jo u
                                                                rnalofU rbanH ealth87 (5):827-8 38
                                                                                                 .
26
  Ibid.
27
  Currie
       ,J a ne
             ta ndY elow itz
                           ,A  aron.200  0
                                         .“ ArePub l
                                                   i cH ousingP ro
                                                                 jectG oodfo rK
                                                                              id s?”J ou rnalof
PublicE conom ics75 :99- 124.
28
  Carlson
        ,D  even,M i
                   lle r
                       ,H  ann ah,H avem an
                                          ,Rob  ert
                                                  ,K  ang,Soh yu n
                                                                 ,S chmidt,Al
                                                                            e x
                                                                              ,a  ndWolfe,B  a
                                                                                             rb ar
                                                                                                 a.
2019.“ TheE ffec
               to fH  ousingA  ssi
                                 stanceonS  tudentA chie vem en
                                                              t:Eviden cefromWi sconsin
                                                                                      . ”J  ournal
ofH ous
      ingE  conom ics44  (1)
                           :61-  73.



                                                17
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 18 of 31



hou
  singf
      ind
        snod
           if
            fer
              enc
                esinedu
                      cat
                        ion
                          alou
                             tcom
                                es,sugg
                                      est
                                        ingth
                                            atth
                                               esehou
                                                    singp
                                                        rog
                                                          ram
                                                            s

h
aveind
     is
      tingu
          ish
            abl
              eef
                fec
                  tsonedu
                        cat
                          ion
                            alou
                               tcom
                                  es.29

            39
             .     Em
                    plo
                      ymen
                         tou
                           tcom
                              esa
                                ndea
                                   rning
                                       s.Av
                                          ari
                                            etyo
                                               fre
                                                 sea
                                                   rchind
                                                        ica
                                                          testh
                                                              at

l
ivinginf
       ede
         ral
           ly-
             ass
               is
                tedhou
                     singe
                         ith
                           erh
                             asnoe
                                 ffe
                                   cto
                                     rim
                                       prov
                                          esem
                                             ploym
                                                 entou
                                                     tcom
                                                        esand

e
arn
  ing
    s.D
      esp
        iteth
            efr
              equ
                entlo
                    cat
                      iono
                         ffed
                            era
                              lly
                                -as
                                  sis
                                    tedh
                                       ous
                                         inginn
                                              eighbo
                                                   rhood
                                                       swi
                                                         thh
                                                           igh

r
ate
  sofpov
       erty
          ,wh
            ichm
               igh
                 tbea
                    sso
                      cia
                        tedw
                           ithr
                              edu
                                cedl
                                   abo
                                     rfo
                                       rcea
                                          ct
                                           ivi
                                             ty,an
                                                 aly
                                                   siso
                                                      f

em
 ploym
     entou
         tcom
            esinth
                 eMu
                   lt
                    i-C
                      ityS
                         tudyo
                             fUrb
                                anIn
                                   equ
                                     al
                                      ity(MSCU
                                             I)f
                                               oundno
                                             30
r
ela
  tion
     shipb
         etw
           eenl
              ivi
                nginpub
                      li
                       chou
                          singandl
                                 abo
                                   rfo
                                     rcea
                                        ct
                                         ivi
                                           ty. How
                                                 eve
                                                   r,i
                                                     nas
                                                       tudyth
                                                            at

f
ocu
  sedonth
        eef
          fec
            tso
              fliv
                 inginpu
                       bli
                         chou
                            singf
                                orat
                                   imeb
                                      etw
                                        een1968and1982onou
                                                         tcom
                                                            es

f
oryoungadu
         lt
          s,r
            ese
              arc
                her
                  sfoundt
                        hatev
                            eryy
                               earo
                                  fre
                                    sid
                                      enc
                                        einpub
                                             li
                                              chou
                                                 singb
                                                     etw
                                                       eenth
                                                           e

ag
 eso
   f10and16in
            cre
              asedth
                   eprob
                       abi
                         li
                          tyo
                            fwo
                              rkingbys
                                     evenp
                                         erc
                                           ent
                                             agepo
                                                 int
                                                   swh
                                                     enth
                                                        e

you
  thw
    asb
      etw
        eenth
            eag
              eso
                f25th
                    r     .31T
                     ough27  her
                               esu
                                 lto
                                   fth
                                     isin
                                        cre
                                          asedch
                                               anc
                                                 eof

em
 ploym
     entin
         cre
           aseda
               nnu
                 ale
                   arn
                     ing
                       sby$1  .32
                           ,860

            40
             .     B
                   asedonap
                          art
                            icu
                              lar
                                lys
                                  tronglong
                                          itud
                                             ina
                                               lre
                                                 sea
                                                   rchd
                                                      esignt
                                                           hatcom
                                                                par
                                                                  es

th
 eea
   rning
       sofs
          ibl
            ing
              sfr
                oma
                  roundt
                       heUn
                          itedS
                              ta
                               tesw
                                  hol
                                    ivedinpub
                                            li
                                             chou
                                                singf
                                                    ord
                                                      if
                                                       fer
                                                         ent

l
eng
  thso
     ftim
        e,th
           emo
             str
               ecen
                  tstud
                      yfo
                        cus
                          edonth
                               ere
                                 la
                                  tion
                                     shipb
                                         etw
                                           eenl
                                              ivinginf
                                                     ede
                                                       ral
                                                         ly-

a
ssi
  stedhou
        singande
               arn
                 ing
                   sfoundth
                          atl
                            ivingina
                                   ssi
                                     stedhou
                                           singa
                                               sat
                                                 een
                                                   age
                                                     rha
                                                       sapo
                                                          si
                                                           tiv
                                                             e

a
sso
  cia
    tionw
        ithh
           igh
             ere
               arn
                 ing
                   sandlow
                         err
                           ate
                             sofin
                                 car
                                   cer
                                     ationa
                                          sanad
                                              ult
                                                .Fem
                                                   ale
                                                     sre
                                                       ceiv
                                                          e



29
  J acob
       ,BrianA.2004 .“ Pub
                         licH ous
                                ing,H ou
                                       singV ouche
                                                 rs,andStude
                                                           ntA ch
                                                                ievement
                                                                       :Evidencefrom
PublicH ous
          ingD em o
                  lit
                    ion sinChi ca
                                go.”Am e
                                       ricanE conomicRev
                                                       iew94(1):233-25
                                                                     8.
30
  R e
    ingold,DavidA.,V anRy  z
                           in,G r
                                eggG .
                                     ,a ndRon da
                                               ,Mi c
                                                   hel
                                                     le
                                                      . 2001
                                                           .“ DoesUrbanPubl
                                                                          icH ou
                                                                               sing
Dimini shtheSocia
                lC ap
                    i t
                      ala ndLa bo
                                rF orc
                                     eA c
                                        tivi
                                           tyo fItsTen
                                                     ants?
                                                         ”JournalofPol
                                                                     icyAna
                                                                          lysisand
Manag em e
         nt 20(3)
                :4 85-504.
31
  N ewm an
         ,S andraJ.a ndHarkness,J o
                                  sephM. 2002.“TheLong-TermEffe
                                                              ctsofPubli
                                                                       cHousingo n
Self-Suf
       fici
          ency.”JournalofPo l
                            icyAna ly
                                    sisandM anagement2 1
                                                       (1)
                                                         :21-43
                                                              .
32
  I b
    id.



                                         18
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 19 of 31



abou
   taf
     ivep
        erc
          entin
              cre
                aseine
                     arn
                       ing
                         sfo
                           rea
                             chadd
                                 it
                                  ion
                                    aly
                                      earine
                                           ith
                                             erpub
                                                 lichou
                                                      singo
                                                          r

vou
  che
    rhou
       sing
          ,wh
            ilem
               ale
                 sre
                   ceiv
                      eab
                        outaf
                            ivep
                               erc
                                 entin
                                     cre
                                       aseine
                                            arn
                                              ing
                                                sfo
                                                  rea
                                                    ch

add
  it
   ion
     aly
       earinpub
              li
               chou
                  singanda2
                          .6p
                            erc
                              entin
                                  cre
                                    aseine
                                         arn
                                           ing
                                             sfo
                                               rea
                                                 chadd
                                                     it
                                                      ion
                                                        aly
                                                          ear

invou
    che
      rhou
         s  .33E
          ing  achadd
                    it
                     ion
                       aly
                         earo
                            fliv
                               inginpub
                                      li
                                       chou
                                          singa
                                              sat
                                                een
                                                  age
                                                    rin
                                                      cre
                                                        ased

e
st
 ima
   tedto
       ta
        ldi
          scoun
              tedl
                 ife
                   tim
                     epr
                       e-t
                         axe
                           arn
                             ing
                               sby$45
                                    ,400f
                                        orf
                                          ema
                                            lesand$47
                                                    ,300f
                                                        or

m
ale
  s.34F
      ore
        achadd
             it
              ion
                aly
                  earo
                     fliv
                        inginvou
                               che
                                 r-a
                                   ssi
                                     stedh
                                         ous
                                           inga
                                              sat
                                                een
                                                  age
                                                    r,th
                                                       e

e
st
 ima
   tedto
       ta
        ldi
          scoun
              tedl
                 ife
                   tim
                     epr
                       e-t
                         axe
                           arn
                             ing
                               sin
                                 cre
                                   asedby$43
                                           ,600f
                                               orf
                                                 ema
                                                   lesand

$24
  ,100f
      orm
        ale
          s.35B
              asedona
                    ssum
                       ption
                           sabou
                               tin
                                 cre
                                   asedt
                                       axr
                                         evenu
                                             esdu
                                                etoth
                                                    ein
                                                      cre
                                                        ased

e
st
 ima
   tedto
       ta
        ldi
          scoun
              tedl
                 ife
                   tim
                     epr
                       e-t
                         axe
                           arn
                             ing
                               sat
                                 tr
                                  ibu
                                    tab
                                      letol
                                          ivingi
                                               nas
                                                 sis
                                                   tedho
                                                       usingand

th
 eco
   sttot
       hef
         ede
           ralg
              ove
                rnm
                  ento
                     fprov
                         idingasub
                                 sidyf
                                     ora
                                       ssi
                                         stedho
                                              using
                                                  ,th
                                                    est
                                                      udy

con
  clud
     esth
        atp
          rov
            idingpub
                   lichou
                        singandvou
                                 che
                                   rprog
                                       ram
                                         sar
                                           ene
                                             arlyco
                                                  st-
                                                    neu
                                                      tra
                                                        l.36I
                                                            tis

im
 por
   tan
     ttopo
         intou
             tth
               atth
                  estudyl
                        ike
                          lyund
                              ere
                                st
                                 ima
                                   testh
                                       eben
                                          efi
                                            toff
                                               ede
                                                 ral
                                                   ly-
                                                     ass
                                                       is
                                                        ted

hou
  singb
      ecau
         sei
           ton
             lye
               st
                ima
                  testh
                      ein
                        ter
                          gen
                            era
                              tion
                                 alf
                                   inan
                                      cia
                                        lben
                                           efi
                                             ttoth
                                                 efed
                                                    era
                                                      l

gov
  ernm
     entf
        romp
           rov
             idi
               nga
                 ssi
                   stedh
                       ous
                         ingtopo
                               orf
                                 ami
                                   lie
                                     s.W
                                       ith in
                                            cre
                                              asedl
                                                  ife
                                                    tim
                                                      eea
                                                        rning
                                                            s,

ind
  ividu
      alsw
         hol
           ivedina
                 ssi
                   sted
                      -ho
                        usinga
                             ste
                               enag
                                  ersw
                                     il
                                      lprob
                                          ablyb
                                              ele
                                                ssl
                                                  ike
                                                    lytou
                                                        sew
                                                          elf
                                                            are
           37
b
ene
  fi
   tsa
     sadu
        lts
          .


33
  A ndersson,F r
               e dr
                  ik,H a
                       ltiwanger,J ohnC .
                                        ,K ut
                                            z b
                                              ach,M a
                                                    rk J.,Pal
                                                            loni,Giordan oE.,Po l
                                                                                la kow sk
                                                                                        i,
Henr yO .
        ,a  ndWeinberg,D  a
                          nielH .2018 .“ Ch
                                          ildhoodH ous
                                                     inga ndA dultEarnings:AB  etw e
                                                                                   e n-Sibl
                                                                                          ings
Analy s
      iso fH ousingV o u
                       c he
                          rsa ndPub licH ous
                                           ing.”NBERWo  rking P aperSeries,Working P a p
                                                                                       er22721
(http s
      :/
       /www  .nber
                 .org/papers/w22721).
34
  I bid.
35
  I bid.
36
  I bid.
37
   On ec oncernr eg
                  isteredaboutFe de
                                  r a
                                    lh ou s
                                          ingprogramsisth a
                                                          tus
                                                            inga  s
                                                                  sis
                                                                    te dhousingd iscourages
em ploym e ntande ncouragesd e
                             pe ndenceongo  v
                                            ernm e
                                                 ntb ene
                                                       fi
                                                        ts.Ar  ev
                                                                iewo fth eavai
                                                                             l ab
                                                                                l eearly
scho lar
       shipo nth erela
                     tionshipbetwee nlivinginass
                                               ist
                                                 e dhous
                                                       in gandem  p
                                                                  loym  en
                                                                         tfou ndn or e
                                                                                     l a
                                                                                       tionsh
                                                                                            ip
betw eenth etw o.Shroder
                       ,M ark. 2002.“ DoesH ous
                                              ingA ssi
                                                     stanceP e
                                                             rv erse
                                                                   lyA ffec
                                                                          tS elf-Suf
                                                                                   ficiency?A
Revi ewE ssay.”J ournalofH ous
                             ingE  conom ics11(4)
                                                :381-417.Am  o
                                                             r er ecentstudyfoun dasm  all
supp ress
        iv eeffec
                tofu singavou c he
                                 ronl  aborsupplyandearn
                                                       ing s
                                                           ,thoug hthisstudyi slimitedtopu b
                                                                                           lic
hou singr es
           id en
               tsinCh icagor a
                             isingqu e
                                     stionsaboutitsex
                                                    terna
                                                        lv al
                                                            idit
                                                               y.J acob,BrianA .a ndLudw ig,



                                             19
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 20 of 31



              41
               .     O
                     the
                       rben
                          ef
                           it
                            s.Em
                               erg
                                 ingev
                                     iden
                                        cei
                                          ndi
                                            cat
                                              esth
                                                 atch
                                                    ild
                                                      reng
                                                         row
                                                           ingupin
                                                         38
a
ssi
  stedhou
        singh
            aver
               ela
                 tiv
                   elysm
                       al
                        lch
                          anc
                            eso
                              fre
                                turn
                                   ingtoa
                                        ssi
                                          stedhou
                                                singa
                                                    sadu
                                                       lt
                                                        s  and

l
ivinginpub
         li
          chou
             singh
                 asnoe
                     ffe
                       ctont
                           een
                             agep
                                aren
                                   thoodf
                                        orf
                                          ema
                                            lesa
                                               ndm
                                                 ayd
                                                   ecr
                                                     eas
                                                       eth
                                                         e

p
rob
  abi
    li
     tyo
       fte
         enag
            epa
              ren
                thoodf
                     orm
                       ale
                         s.39F
                             orf
                               ami
                                 lie
                                   sre
                                     ceiv
                                        inghou
                                             singa
                                                 ssi
                                                   stan
                                                      cea
                                                        swe
                                                          ll

a
sca
  sha
    ssi
      stan
         ce(
           “we
             lfa
               re”
                 )ben
                    efi
                      ts
                       ,re
                         ceiv
                            ingf
                               ede
                                 ralhou
                                      singa
                                          ssi
                                            stan
                                               cedo
                                                  esno
                                                     tapp
                                                        earto
                                  40
h
aveapo
     si
      tiv
        ere
          la
           tion
              shipw
                  ithr
                     ema
                       iningonw
                              elf
                                are andth
                                        erei
                                           ssom
                                              eev
                                                iden
                                                   ceth
                                                      atl
                                                        ivingin

pub
  lichou
       singa
           sach
              ildr
                 edu
                   cesw
                      elf
                        areu
                           sea
                             sanadu
                                  ltby0
                                      .70o
                                         fay
                                           ea.41Mo
                                             r   rer
                                                   ecen
                                                      t

r
ese
  archind
        ica
          testh
              atw
                elf
                  areu
                     seam
                        ongf
                           ami
                             lie
                               sliv
                                  ingina
                                       ssi
                                         stedhou
                                               singd
                                                   ecl
                                                     ine
                                                       daf
                                                         ter

m
ovingin
      toa
        ssi
          stedhou
                sing
                   ,al
                     thou
                        ghth
                           era
                             teo
                               fwe
                                 lfa
                                   reu
                                     ses
                                       ti
                                        llex
                                           cee
                                             dedth
                                                 ato
                                                   ffam
                                                      il
                                                       iesno
                                                           t

l
ivingina
       ssi
         stedhou
               s  .42
                ing

              42
               .     A
                     tle
                       asttw
                           ocau
                              salm
                                 ech
                                   ani
                                     smscou
                                          ldexp
                                              lainth
                                                   ere
                                                     la
                                                      tion
                                                         shi
                                                           pbe
                                                             twe
                                                               en

l
ivingina
       ssi
         stedhou
               singandb
                      ett
                        erh
                          eal
                            thou
                               tcom
                                  es,edu
                                       cat
                                         ion
                                           ala
                                             chi
                                               evem
                                                  entandin
                                                         cre
                                                           ased

em
 ploym
     entande
           arn
             ing
               s.




Jen s
    .2012.“ TheE f
                 fectso fHousingA  ss
                                    istanceonL aborSupply
                                                        :Ev idencef romaV ouch e
                                                                               rLo  tte
                                                                                      ry.”
Am ericanE conomicR ev
                     iew102  (1):27 2-304.Anal
                                             ysisofth ePanelStudyo fIncom eDynam ics,w hi
                                                                                        ch
include dass
           istedhousingr e
                         sidentsfroma  c
                                       rosstheU.S
                                                .,fou ndnoe videnceth a
                                                                      tmov
                                                                         ingin  toa ssi
                                                                                      sted
hou s
    ingw asa ssoc
                iatedwiths usta
                              in edr educ
                                        tion
                                           sinem  p
                                                  loym en
                                                        t,w o
                                                            rkhou rs,orearnings.N ewm an,
Sand ra
      ,H olupka,C.S co
                     tt,a ndH a
                              rkn ess
                                    ,J  o
                                        seph.2009.“TheLon g-TermE ffec
                                                                     tsofH ousingA  ssi
                                                                                      stanc
                                                                                          e
onWo rka  ndW e
              lfar
                 e.”J  ournalofP o
                                 licyAna lys
                                           isandM anag ement 28(1
                                                                ):81- 101
                                                                        .
38
  K ucheva
         ,Y  anaA.2014 .“ TheR eceipto fSubs
                                           idizedH ous
                                                     inga crossGenerat
                                                                     ions
                                                                        .”Popu  lat
                                                                                  i on
Rese a
     rc handPo li
                cyR eview33 (6):8 41-871.
39
  I b
    id.
40
  H a
    ley,B arbaraA.a ndD aj
                         a n
                           i,A refN .2015 .“Addic
                                                tedtoG overnm en
                                                               t?Th  eIm pac
                                                                           tofH  ousing
Assist
     an ceonP rogramP arti
                         cipat
                             iono  fWelfa
                                        reR  e
                                             cipien
                                                  ts.”PovertyandPub licPol
                                                                         i cy7(4):307- 335.
41
  N ewm an
         ,S  andr
                aJ .andH arkness
                               ,J  osephM. 2002.“Th eLong-TermE ffect
                                                                    so fPublicH ousingo n
Self-Suff
        iciency.
               ”J ournalofPo l
                             icyAn  a
                                    ly s
                                       isandM anagem en
                                                      t2 1(1):21-43.
42
   Ibid
      .



                                            20
        Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 21 of 31



                43
                 .      F
                        irs
                          t,ev
                             iden
                                cesugg
                                     est
                                       sth
                                         atf
                                           ami
                                             lie
                                               sliv
                                                  inginvou
                                                         che
                                                           r-suppo
                                                                 rtedhou
                                                                       sing

a
rel
  essp
     ron
       etom
          oving43andh
                    avem
                       ores
                          tab
                            lehou
                                seho
                                   ldcom
                                       pos
                                         it
                                          ion
                                            s.44
                                                Mov
                                                  ing
                                                    ,pa
                                                      rt
                                                       icu
                                                         lar
                                                           ly

w
heni
   tisp
      rec
        ipi
          tat
            edb
              yeconom
                    icn
                      ece
                        ssi
                          tyo
                            rst
                              res
                                s,i
                                  sas
                                    soc
                                      iat
                                        edw
                                          ithin
                                              cre
                                                aseda
                                                    nxi
                                                      etyand

d
epr
  ess .45O
    ion  the
           rme
             asu
               reso
                  fhou
                     singin
                          secu
                             ri
                              ty,su
                                  cha
                                    sdoub
                                        lingup
                                             ,ov
                                               erc
                                                 row
                                                   din
                                                     g,and

f
requ
   entm
      ove
        s,a
          rea
            sso
              cia
                tedw
                   ithpoo
                        rhe
                          al
                           thou
                              tcom
                                 esf
                                   orch
                                      ild
                                        ren
                                          ,in
                                            clud
                                               ingf
                                                  oodin
                                                      secu
                                                         ri
                                                          ty,
                        46
low
  erw
    eigh
       t,andd
            eve
              lopm
                 ent
                   alr
                     isk
                       .  Wom
                            en exp
                                 eri
                                   enc
                                     ingev
                                         ict
                                           ion
                                             ,ap
                                               art
                                                 icu
                                                   lar
                                                     lyd
                                                       ram
                                                         at
                                                          ic

f
ormo
   fhou
      singin
           secu
              ri
               ty,exp
                    eri
                      enc
                        edd
                          if
                           ficu
                              ltyob
                                  tain
                                     ingn
                                        ece
                                          ssi
                                            ti
                                             esa
                                               ndw
                                                 erem
                                                    orel
                                                       ike
                                                         lyto
                                          47
exp
  eri
    enc
      edep
         res
           sion
              ,poo
                 rhe
                   al
                    tho
                      utcom
                          esandp
                               aren
                                  tings
                                      tre
                                        ss. Fin
                                              al
                                               ly,f
                                                  requ
                                                     entm
                                                        ove
                                                          sth
                                                            at

in
 clud
    each
       ang
         eins
            cho
              olsf
                 orch
                    ild
                      rena
                         rea
                           sso
                             cia
                               tedw
                                  ithpoo
                                       redu
                                          cat
                                            ionou
                                                tcom
                                                   esf
                                                     or
      48
ch
 ild
   ren
     .  In
         cre
           asedr
               esid
                  ent
                    ials
                       tab
                         il
                          ityth
                              ata
                                ccom
                                   pan
                                     iesl
                                        ivi
                                          ngina
                                              ssi
                                                ste
                                                  dhou
                                                     singm
                                                         ay

p
rom
  oteb
     ett
       erh
         eal
           than
              dedu
                 cat
                   ion
                     alou
                        tcom
                           esfo
                              rch
                                ild
                                  ren
                                    ,andim
                                         prov
                                            edm
                                              ent
                                                alan
                                                   dphy
                                                      sic
                                                        al

h
eal
  thf
    orad
       ult
         s,ev
            entu
               al
                lyl
                  ead
                    ingt
                       obe
                         tte
                           reco
                              nom
                                icou
                                   tcom
                                      es.




43
  Berger,L aw re nc eM.
                      ,H   e
                           intze,Th  e
                                     res a
                                         ,N aidich,W end yB .,a ndM ey
                                                                     ers,M  a
                                                                            rciaK  .2008   .“ Subsid ized
Housinga  ndH  ous eho
                     ldH  ard sh
                               ipam   ongLow-  In com eSingle-MotherH ou seho
                                                                            ld s
                                                                               .”J   ournalo fM ar riage
andt heFam  i
            l y70  :934-94 9
                           ;G ubits,D anileeta l
                                               .2016 .“ F ami
                                                            lyO ptionsS tud y
                                                                            :3 -YearIm   p actsof
Housinga  ndS  ervicesIn terventionsforH om elessF am il
                                                       ies.”Officeo fPolicyD evelopm  enta  ndR e se a
                                                                                                     r c
                                                                                                       h:
U.S.D epartm e n
               to  fH ousinga  ndU rbanD  eve
                                            lopm  ent
                                                    .
44
  Carlson,D e ve n
                 ,H  avem an,Rob  ert
                                    ,K a p
                                         la n
                                            ,Thom  as,a  ndWolfe
                                                               ,B  arbara.2012 .“ Long- T ermE  ffe ct
                                                                                                     so f
PublicLow-  I nc om eHou s
                         ingV  ou chersonN  eighbo rhoodQ  ua
                                                            litya ndH ouseholdCom    pos
                                                                                       ition .”J  ou rnal
ofHou s
      ingE   conom  ic
                     s21  (2)
                            :10  1-120.
45
  Burgar d
         ,S  ara hA .
                    ,K ris
                         tinS .S e e
                                   f e
                                     ldt
                                       ,a  ndS a
                                               r ahZeln er
                                                         .201  2
                                                               .“ Hous
                                                                     ingI   n
                                                                            stabili
                                                                                  t yandH  ealth:
Findingsf romth   eMichiganR  ec e
                                 s s
                                   iona  ndR ecoveryS tud y.”So c
                                                                ialS c
                                                                     ien ce&M  edicin e 75 (12):22 15–
24.
46
  Cutts
      ,D ia naB  ec ke
                     r,A lanF .M e yer
                                     s,M  aureenM .B  lac k
                                                          ,P a
                                                             trickH .C asey,M ar
                                                                               ia na Ch ilton,J  ohnT .
Cook,J  on
         iG e pp ert
                   ,S teph an
                            i eEttingerd eCub  a
                                               ,T im othyH eeren,a ndSh aronC olem a n.2011  .“ US
HousingI  nse curityandth  eHealtho fV eryY o ungCh ildre n
                                                          .”Am  e
                                                                ricanJ ou rnalofPub  li
                                                                                      cH  e a
                                                                                            lth
101( 8
     ):150 8– 14.
47
  Desm ond,M  atth ew,a  ndR ach e
                                 lTo lbertK im bro
                                                 .201  5.“ Evi
                                                             ction’sF a
                                                                      llout:H ousing,H  ard sh
                                                                                             ip,a   nd
Heal
   th.”So  cialFo  rces94 (1):295 –324.
48
  Crowl ey
         ,S  h e
               ila.2003 .“  TheA f
                                 fo rdableH ou singCri s
                                                       is:R es
                                                             identialMob i
                                                                         lityo fPoo  rF am iliesa  nd
SchoolMo  b
          ility o  fPo orC hi
                            ldre n
                                 .”Th  eJ ournalofN eg roEdu cation72(1):22- 38.



                                                  21
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 22 of 31



             44
              .     S
                    econd
                        ,liv
                           ingina
                                ssi
                                  ste
                                    dhou
                                       singi
                                           sas
                                             soc
                                               ia
                                                tedw
                                                   ithd
                                                      ecr
                                                        eas
                                                          edhou
                                                              sing

co
 stbu
    rden
       ,al
         low
           ingho
               useho
                   ldstosp
                         endal
                             arg
                               erp
                                 ropo
                                    rt
                                     iono
                                        fth
                                          eirho
                                              useho
                                                  ldin
                                                     com
                                                       eson

o
the
  rhou
     seho
        ldexp
            ens
              esth
                 atm
                   ayl
                     eadtoim
                           prov
                              ededu
                                  cat
                                    ion
                                      al
                                       ,he
                                         al
                                          tha
                                            nde
                                              conom
                                                  icou
                                                     tcom
                                                        es.

F
orex
   amp
     le
      ,af
        ami
          lysp
             end
               inga
                  rou
                    nd30p
                        erc
                          ento
                             fit
                               sin
                                 com
                                   eonhou
                                        singi
                                            sas
                                              soc
                                                ia
                                                 tedw
                                                    ith

in
 cre
   asedin
        ves
          tmen
             tinen
                 richm
                     enta
                        ctiv
                           it
                            iesf
                               orch
                                  ild
                                    ren
                                      ,le
                                        adingtoh
                                               igh
                                                 ercogn
                                                      it
                                                       ive

ou
 tcom
    es.49S
         imi
           lar
             ly,l
                ivi
                  ngina
                      ssi
                        ste
                          dhou
                             singi
                                 sas
                                   soc
                                     ia
                                      tedw
                                         ithl
                                            essm
                                               ate
                                                 ria
                                                   lha
                                                     rdsh
                                                        ip,

in
 clud
    ingf
       oodin
           secu
              ri
               ty,r
                  esid
                     ent
                       ia
                        lov
                          erc
                            row
                              ding
                                 ,andpo
                                      stpon
                                          edh
                                            eal
                                              thc
                                                areinv
                                                     estm
                                                        ent
                                                          s,
                                        50
r
esu
  lt
   inginb
        ett
          erh
            eal
              thandb
                   ehav
                      ior
                        alou
                           tcom
                              esf
                                orch
                                   ild
                                     ren
                                       .  Intu
                                             rn,th
                                                 eseou
                                                     tcom
                                                        esa
                                                          re

r
ela
  tedtoim
        prov
           ededu
               cat
                 ion
                   alou
                      tcom
                         es,w
                            hichl
                                eadtob
                                     et
                                      terem
                                          ploym
                                              entande
                                                    arn
                                                      ing
                                                        s

ou
 tcom
    es.

IV
 .    Th
       eEf
         fec
           tofth
               eFin
                  alRu
                     leonImm
                           igran
                               tUs
                                 eofA
                                    ssi
                                      stedHou
                                            sin
                                              g

             45
              .     T
                    heF
                      ina
                        lRu
                          ler
                            equ
                              ire
                                simm
                                   igr
                                     ationo
                                          ff
                                           ici
                                             alsa
                                                tDHStod
                                                      ete
                                                        rmin
                                                           e

w
heth
   erapp
       li
        can
          tsf
            ora
              dju
                stm
                  ento
                     fst
                       atu
                         sno
                           tex
                             emp
                               tfrompub
                                      licch
                                          arg
                                            ear
                                              ecu
                                                rren
                                                   tlyen
                                                       rol
                                                         led

inaF
   ede
     ralhou
          singp
              rog
                ramth
                    atsupp
                         lie
                           sth
                             emw
                               ithahou
                                     singsub
                                           sidyo
                                               rwh
                                                 eth
                                                   erth
                                                      eya
                                                        re
                                                        51
l
ike
  lytob
      een
        rol
          ledins
               uchap
                   rog
                     ramandr
                           ece
                             iveasub
                                   sidya
                                       tanypo
                                            intinth
                                                  efu
                                                    tur
                                                      e.

A
cco
  rding
      ly,o
         ftho
            sep
              erson
                  scu
                    rren
                       tlye
                          lig
                            ibl
                              etoad
                                  jus
                                    t,o
                                      rwhow
                                          il
                                           lbee
                                              lig
                                                ibl
                                                  einth
                                                      efu
                                                        tur
                                                          e,

th
 eFin
    alR
      ulew
         il
          llik
             elyh
                aveag
                    rea
                      terim
                          pac
                            tontho
                                 senon
                                     ci
                                      tiz
                                        ensp
                                           red
                                             ic
                                              tedtob
                                                   elik
                                                      elyto

r
ece
  iveF
     ede
       ralhou
            singb
                ene
                  fi
                   tsa
                     tanyt
                         imeinth
                               efu
                                 tur
                                   eth
                                     antho
                                         sew
                                           hoa
                                             recu
                                                rren
                                                   tlyr
                                                      ece
                                                        iving

F
ede
  ralhou
       singb
           ene
             fi
              tsandw
                   hoa
                     reapp
                         lyingf
                              orad
                                 jus
                                   tmen
                                      t.T
                                        her
                                          eas
                                            oningb
                                                 ehin
                                                    dth
                                                      is



49
  Newm an
        ,S andraJ.a ndHolupk a
                             ,C.S cott
                                     .20 15.“HousingA fford
                                                          abil
                                                             itya ndChildWell-Be
                                                                               ing.
                                                                                  ”
HousingPoli
          cyD e ba
                 te25 (1
                       ):116- 151.
50
  Harkne
       ss,Jo s
             epha ndNewm  an,SandraJ .2005.“HousingA ffordab
                                                           il
                                                            itya ndChildr
                                                                        en’sWel
                                                                              l- Be
                                                                                  ing
                                                                                    :
Evidencefromth eNa
                 tionalSu rveyofAm e r
                                     ica’
                                        sF amilies
                                                 .”H ousingPo l
                                                              icyD ebate16(2)
                                                                            :223-255
                                                                                   .
51
  Thereareonlyaf ewc a
                     tegoriesofnon c
                                   itiz
                                      enselig
                                            iblefo rFedera
                                                         lhou s
                                                              ingp rogramswhoa r
                                                                               esubjec
                                                                                     tto
publ
   i ccha
        rger ev
              iewa tthetim eofadjus
                                  tm ent–s pe
                                            cifi
                                               c a
                                                 lly,c
                                                     itizen
                                                          so fMic
                                                                ron es
                                                                     ia,M a
                                                                          rsha
                                                                             llI s
                                                                                 land
                                                                                    s.
Pala
   ua ndG u
          am ,p er
                 sonsgra n
                         te dwi
                              thholdingo frem ovalandp aro
                                                         lees
                                                            .


                                          22
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 23 of 31



a
sse
  rt
   ioni
      sth
        atg
          ivensu
               pplyl
                   imi
                     tat
                       ion
                         sinF
                            ede
                              ralhou
                                   singp
                                       rog
                                         ram
                                           sth
                                             erea
                                                rem
                                                  anym
                                                     ore

non
  cit
    izen
       sliv
          inginf
               ami
                 lie
                   sth
                     ata
                       ree
                         lig
                           ibl
                             efo
                               rFed
                                  era
                                    lhou
                                       singp
                                           rog
                                             ram
                                               sth
                                                 anth
                                                    erea
                                                       re

non
  cit
    izen
       sinf
          ami
            lie
              sth
                ata
                  recu
                     rren
                        tlyl
                           ivinginhou
                                    singth
                                         ati
                                           spa
                                             rto
                                               faF
                                                 ede
                                                   ralhou
                                                        sing

p
rog
  ram
    .

          46
           .    C
                oun
                  selh
                     asa
                       skedm
                           efo
                             rpu
                               rpo
                                 seso
                                    fth
                                      isd
                                        ecl
                                          ara
                                            tiontob
                                                  asem
                                                     y

p
roj
  ect
    ion
      sofh
         armonth
               enum
                  ber
                    sprov
                        idedbyDHSinth
                                    eRegu
                                        lato
                                           ryIm
                                              pac
                                                tAn
                                                  aly
                                                    sis

(
“RIA
   ”)a
     ccom
        pany
           ingt
              heF
                ina
                  lRu
                    l.52Ir
                     e   ese
                           rvet
                              her
                                igh
                                  ttop
                                     rov
                                       ideadd
                                            it
                                             ion
                                               alan
                                                  aly
                                                    sesu
                                                       sing

d
if
 fer
   enta
      ssum
         ption
             satal
                 ate
                   rda
                     te
                      .

          47
           .    DHSe
                   st
                    ima
                      testh
                          at8
                            ,80
                              1hou
                                 seho
                                    ldsw
                                       il
                                        ldi
                                          sen
                                            rol
                                              lfrompub
                                                     lichou
                                                          sing
                                                             ,

th
 eSe
   ct
    ion8H
        ous
          ingC
             hoi
               ceV
                 ouch
                    erP
                      rog
                        ram
                          ,orth
                              ePro
                                 jec
                                   tBa
                                     sedS
                                        ect
                                          ion8R
                                              ent
                                                al

A
ssi
  stan
     ceP
       rog
         ram
           . DHSa
                rr
                 ive
                   satt
                      hisnum
                           beru
                              singth
                                   efa
                                     ctth
                                        at6
                                          .97p
                                             erc
                                               ento
                                                  fth
                                                    eU.S
                                                       .

popu
   lat
     ioni
        saf
          ore
            ign
              -bo
                rnnonc
                     it
                      izen(b
                           asedonth
                                  e2012-
                                       2016Am
                                            eri
                                              canC
                                                 omm
                                                   uni
                                                     tyS
                                                       urv
                                                         ey

(ACS
   )5-
     yea
       rEs
         tim
           atesf
               romth
                   eU.S
                      .Cen
                         susB
                            ure
                              au)
                                .DHSm
                                    ult
                                      ipl
                                        iesth
                                            isp
                                              erc
                                                ent
                                                  ageby

5
,051
   ,000
      ,th
        enum
           bero
              fhou
                 seho
                    ldsr
                       esid
                          inginf
                               ede
                                 ral
                                   lysub
                                       sid
                                         izedhou
                                               sing
                                                  ,toa
                                                     rr
                                                      ivea
                                                         t

352
  ,055a
      sth
        enum
           bero
              fhou
                 seho
                    ldsr
                       esid
                          inginf
                               ede
                                 ral
                                   ly-
                                     sub
                                       sid
                                         izedhou
                                               singth
                                                    atcon
                                                        ta
                                                         ina
                                                           t

l
eas
  ton
    eno
      nci
        tiz
          en.DHSf
                urth
                   era
                     ssum
                        esth
                           atno
                              nci
                                tiz
                                  ensth
                                      atad
                                         jus
                                           tth
                                             eirv
                                                isas
                                                   ta
                                                    tusa
                                                       nd

t
rigg
   erapub
        li
         cch
           arg
             ere
               viewandd
                      ete
                        rmin
                           ationb
                                yimm
                                   igr
                                     ationo
                                          ff
                                           ici
                                             alsa
                                                tUSC
                                                   ISw
                                                     il
                                                      lbe

a
ffe
  ctedbyt
        heF
          ina
            lRu
              le
               .Th
                 eye
                   st
                    ima
                      teth
                         atap
                            prox
                               ima
                                 tely2
                                     .5p
                                       erc
                                         ento
                                            fth
                                              efo
                                                reig
                                                   n-bo
                                                      rn

ad
 jus
   tth
     eirs
        ta
         tusonana
                nnu
                  alb
                    asi
                      s.T
                        ode
                          term
                             ineth
                                 enum
                                    bero
                                       fhou
                                          seho
                                             ldsth
                                                 ata
                                                   rel
                                                     ike
                                                       lyto

d
isen
   rol
     l,DHSm
          ult
            ipl
              ies2
                 .5p
                   erc
                     entand352
                             ,055hou
                                   seho
                                      ldsw
                                         itha
                                            tle
                                              aston
                                                  enonc
                                                      it
                                                       izento

a
rr
 ivea
    taf
      igu
        reo
          f8,801
               .Th
                 eydono
                      tes
                        tim
                          ateth
                              enum
                                 bero
                                    rci
                                      tiz
                                        ensh
                                           ips
                                             tatu
                                                sofp
                                                   eop
                                                     lel
                                                       iving



52
  “Regu
      lato
         ryImpac
               tAna
                  lys
                    is
                     ,”Inadmi
                            ssib
                               il
                                ityonPu
                                      bli
                                        cCharg
                                             eGround
                                                   s,F
                                                     ina
                                                       lRul
                                                          e(8CFRPa
                                                                 rts
103,212,213
          ,214
             ,245,an
                   d248)
                       ,RIN:1615-AA22
                                    ,CISN o
                                          .2637-
                                               19,DHSDoc
                                                       ketNo.
                                                            :USC
                                                               IS-
                                                                 2010-
0012,Augus
         t2019
             .


                                   23
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 24 of 31



inth
   esef
      ami
        lie
          s,no
             rdoth
                 eya
                   ttem
                      pttoe
                          st
                           ima
                             teth
                                eco
                                  stsorh
                                       armth
                                           atd
                                             isen
                                                rol
                                                  lmen
                                                     twi
                                                       llc
                                                         rea
                                                           te

f
orth
   esef
      ami
        lie
          sorind
               ividu
                   als
                     .

          48
           .    A
                sdi
                  scu
                    sse
                      dbe
                        low
                          ,th
                            eha
                              rmc
                                aus
                                  edby8
                                      ,801hou
                                            seho
                                               ldsd
                                                  isen
                                                     rol
                                                       ling

f
romf
   ede
     ral
       ly-
         ass
           is
            tedh
               ous
                 ingb
                    ene
                      fi
                       tsi
                         ssub
                            sta
                              nti
                                al
                                 .Th
                                   erea
                                      rem
                                        ult
                                          ipl
                                            ere
                                              ason
                                                 stoa
                                                    ssum
                                                       eth
                                                         at

th
 eac
   tua
     lha
       rmi
         slik
            elyt
               obeg
                  rea
                    terandtov
                            iewth
                                e8,801e
                                      st
                                       ima
                                         tea
                                           sve
                                             rycon
                                                 serv
                                                    at
                                                     ive
                                                       .

          49
           .    F
                irs
                  t,th
                     eFi
                       nalR
                          uleind
                               ica
                                 testh
                                     atimm
                                         igr
                                           ationo
                                                ff
                                                 ici
                                                   alsw
                                                      il
                                                       las
                                                         ses
                                                           sth
                                                             eus
                                                               e

o
fben
   efi
     tsov
        erath
            reey
               earp
                  eriodw
                       hend
                          ete
                            rmin
                               ingw
                                  heth
                                     eranimm
                                           igr
                                             antshou
                                                   ldb
                                                     e

d
esign
    atedapub
           licch
               arg
                 e.U
                   singth
                        elog
                           icDHSd
                                esc
                                  rib
                                    es—th
                                        ati
                                          s,2
                                            .5p
                                              erc
                                                ento
                                                   fpeop
                                                       lew
                                                         il
                                                          l

d
isen
   rol
     lan
       nua
         lly
           —itw
              ouldb
                  emo
                    reapp
                        rop
                          ria
                            tetoa
                                ssum
                                   e7.5p
                                       erc
                                         ento
                                            ffo
                                              reignbo
                                                    rn

non
  cit
    izen
       swou
          ldd
            isen
               rol
                 lfromab
                       ene
                         fi
                          tatsom
                               epo
                                 intinag
                                       iventh
                                            ree
                                              -ye
                                                arp
                                                  erio
                                                     d.T
                                                       hisw
                                                          ould

e
ffe
  ctiv
     elyt
        rip
          leDHS
              ’se
                st
                 ima
                   teo
                     fhou
                        seho
                           ldst
                              hatw
                                 ouldd
                                     isen
                                        rol
                                          lfrompub
                                                 lichou
                                                      singand

m
orec
   los
     elym
        atchth
             ees
               tim
                 atep
                    rodu
                       cedbyHUDo
                               fth
                                 enum
                                    bero
                                       fhou
                                          seho
                                             ldsl
                                                ivi
                                                  ngin

f
ede
  ral
    lysu
       bsid
          izedhou
                singth
                     atin
                        clud
                           eatl
                              eas
                                ton
                                  enon-
                                      el
                                       igib
                                          leimm
                                              igr
                                                ant(
                                                   abou
                                                      t25
                                                        ,000
                                                           ).53

          50
           .    S
                econd
                    ,DHS
                       'su
                         seo
                           fth
                             e6.97p
                                  erc
                                    ento
                                       fth
                                         efo
                                           reignbo
                                                 rnpo
                                                    pul
                                                      ationto

e
st
 ima
   teth
      enum
         bero
            fnon
               cit
                 izenho
                      useho
                          ldsr
                             esid
                                inginf
                                     ede
                                       ral
                                         lysub
                                             sid
                                               izedhou
                                                     singi
                                                         slik
                                                            ely

tor
  esu
    ltina
        nund
           ere
             st
              ima
                tiono
                    fth
                      ehou
                         seho
                            ldscon
                                 ta
                                  inin
                                     gatl
                                        eas
                                          ton
                                            enon
                                               cit
                                                 izenr
                                                     esid
                                                        ing

th
 ere
   inandcon
          sequ
             ent
               lyth
                  enum
                     bero
                        find
                           ividu
                               alsandhou
                                       seho
                                          ldsa
                                             ffe
                                               ctedbyth
                                                      eFi
                                                        nalR
                                                           ule
                                                             .

U
singth
     isf
       igu
         retop
             rod
               uceth
                   ees
                     tim
                       ate
                         sinvo
                             lve
                               stw
                                 ofau
                                    ltya
                                       ssum
                                          ption
                                              s.T
                                                hef
                                                  irs
                                                    tmi
                                                      stak
                                                         eis

toa
  ssu
    meth
       atth
          edi
            str
              ibu
                tiono
                    fnonc
                        it
                         izen
                            sinth
                                eU.S
                                   .popu
                                       lat
                                         ionm
                                            atch
                                               esth
                                                  edi
                                                    str
                                                      ibu
                                                        tiono
                                                            f

nonc
   it
    izen
       sen
         rol
           ledf
              oro
                rus
                  ingon
                      eofth
                          enon-
                              cashb
                                  ene
                                    fi
                                     tsn
                                       amedinth
                                              eFin
                                                 alR
                                                   ule(SNAP
                                                          ,

M
edi
  caid,a
       ndF
         ede
           ralh
              ous
                ingp
                   rog
                     ram
                       s)
                        .Ac
                          cord
                             ingto2017ACSd
                                         ata
                                           ,35p
                                              erc
                                                ento
                                                   f

hou
  seho
     ldst
        hatcon
             ta
              ina
                tle
                  aston
                      efo
                        reig
                           nbo
                             rnm
                               emb
                                 era
                                   reh
                                     ead
                                       edbyn
                                           onc
                                             it
                                              izen
                                                 s.Am
                                                    ong


53
 “Hous
     ingandCommuni
                 tyDeve
                      lopmentActof198
                                    0:Ve
                                       ri
                                        fic
                                          at
                                           iono
                                              fEl
                                                igib
                                                   leS
                                                     ta
                                                      tus
                                                        ,Re
                                                          gul
                                                            ato
                                                              ry
Im
 pac
   tAna
      lys
        is
         .”D o
             cketNo.FR-6124
                          -P-01
                              ,Ap
                                ril15
                                    ,2019
                                        .


                                   24
        Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 25 of 31



hou
  seho
     ldse
        lig
          ibl
            etol
               iveinf
                    ede
                      ral
                        ly-
                          ass
                            is
                             tedh
                                ous
                                  ing
                                    ,46p
                                       erc
                                         ento
                                            fhou
                                               seho
                                                  ldsth
                                                      atcon
                                                          ta
                                                           ina
                                                             t

l
eas
  ton
    efo
      reig
         nbo
           rnm
             emb
               era
                 reh
                   ead
                     edbyno
                          nci
                            tiz
                              ens
                                .Be
                                  inge
                                     lig
                                       ibl
                                         etol
                                            iv
                                             einpu
                                                 bli
                                                   chou
                                                      sing

i
sdi
  ffe
    ren
      tth
        ana
          ctu
            al
             lyl
               ivinginpub
                        li
                         chou
                            sing
                               ,bu
                                 tth
                                   ela
                                     rge
                                       rpropo
                                            rt
                                             iono
                                                fnonc
                                                    it
                                                     ize
                                                       nsinth
                                                            e

e
lig
  ibl
    epoo
       lsugg
           est
             sth
               atDHSund
                      ere
                        st
                         ima
                           testh
                               ehou
                                  seho
                                     ldsw
                                        itha
                                           tle
                                             aston
                                                 enonc
                                                     it
                                                      izenini
                                                            ts

an
 aly
   sis
     .Th
       ese
         condm
             is
              tak
                eistoa
                     ssum
                        eth
                          atth
                             e6.97p
                                  erc
                                    ento
                                       fth
                                         epop
                                            ula
                                              tionw
                                                  hoa
                                                    re

nonc
   it
    izen
       sar
         eth
           eon
             lyr
               esid
                  ent
                    sth
                      atw
                        il
                         ldi
                           sen
                             rol
                               ldu
                                 etoth
                                     eFin
                                        alRu
                                           le
                                            .Ev
                                              iden
                                                 ces
                                                   ugg
                                                     est
                                                       sth
                                                         at

nonc
   it
    izen
       sar
         eno
           talon
               einch
                   ang
                     ingth
                         eirb
                            eha
                              vio
                                rbe
                                  cau
                                    seo
                                      fth
                                        eFin
                                           alR
                                             ule
                                               .Ar
                                                 epo
                                                   rtby

r
ese
  arch
     ersa
        tth
          eUrbanIn
                 st
                  itu
                    teind
                        ica
                          testh
                              atn
                                onc
                                  it
                                   izenl
                                       ega
                                         lpe
                                           rman
                                              entr
                                                 esid
                                                    ent
                                                      sand

n
atu
  ral
    izedc
        it
         izen
            swi
              thd
                rewf
                   rompub
                        licb
                           ene
                             fi
                              tsn
                                amedinth
                                       eFin
                                          alR
                                            uleo
                                               rde
                                                 cla
                                                   redth
                                                       atth
                                                          ey

w
ouldno
     tapp
        ly,d
           esp
             it
              eth
                efa
                  ctth
                     atth
                        eirimm
                             igr
                               ations
                                    ta
                                     tusw
                                        ouldno
                                             tbea
                                                ffe
                                                  ctedbyth
                                                         eFin
                                                            al

R
ul.54
  e

             51
              .     T
                    hes
                      efl
                        awsinth
                              eme
                                thodo
                                    logyu
                                        sedbyDHStoe
                                                  st
                                                   ima
                                                     teth
                                                        ech
                                                          il
                                                           ling

e
ffe
  ctonf
      ore
        ign
          -bo
            rnr
              esid
                 entu
                    seo
                      ffed
                         era
                           llysu
                               bsid
                                  izedhou
                                        singdu
                                             etot
                                                heF
                                                  ina
                                                    lRu
                                                      lesugg
                                                           est

as
 ign
   if
    ican
       tund
          ere
            st
             ima
               tebyDHSo
                      fth
                        ech
                          il
                           lin
                             gef
                               fec
                                 tre
                                   la
                                    tedtoth
                                          eFin
                                             alR
                                               ule
                                                 .

             52
              .     Al
                     thoughIa
                            dop
                              tDHS
                                 ’sd
                                   efin
                                      it
                                       iono
                                          fth
                                            ech
                                              il
                                               linge
                                                   ffe
                                                     cta
                                                       sad
                                                         ynam
                                                            icth
                                                               at

c
aus
  esd
    isen
       rol
         lmen
            tfo
              rth
                epu
                  rpo
                    seso
                       fth
                         isd
                           ecl
                             ara
                               tion
                                  ,oth
                                     ers
                                       tud
                                         iesh
                                            aveno
                                                tedth
                                                    atth
                                                       eFin
                                                          al

R
ulei
   sal
     sol
       ike
         lytoc
             aus
               enon
                  ci
                   tiz
                     enstor
                          efr
                            ainf
                               romapp
                                    lyingf
                                         orb
                                           ene
                                             fi
                                              tsim
                                                 pli
                                                   cat
                                                     edbyth
                                                          e

F
ina
  lRu
    l.55 DHSdo
     e       esno
                tes
                  tim
                    ateth
                        enum
                           bero
                              fpeop
                                  lew
                                    how
                                      ouldno
                                           tapp
                                              lytoF
                                                  ede
                                                    ral


54
  Be
   rnstein
         ,H amutal,G onzal
                         ez,D u
                              lc e
                                 ,K arpman,M ich
                                               ael
                                                 ,a  ndZu ckerman
                                                                ,S tephe n
                                                                         .2 019.“ Onein
SevenA dul
         tsinImm   ig
                    rantFamil
                            iesR epor
                                    tedA voidingPublicBe nef
                                                           itProgramsin20  18.”W ash
                                                                                   ington
                                                                                        ,
DC:Th eU rbanInstitute
                     .(ht
                        tps
                          ://www .urb
                                    a n
                                      .org
                                         /resear
                                               ch/publi
                                                      cation/one-
                                                                seven-adul
                                                                         ts -
                                                                            imm  igran
                                                                                     t-
fami
   lies-repo
           rted
              -avo id
                    ing-publ
                           ic-b
                              e nef
                                  it-
                                    program s
                                            -2018,a c
                                                    cessedonA ugust2 8
                                                                     ,20 19 )
                                                                            .
55
  Ba
   se donr esea
              rc hr e
                    sul
                      tsfromas tudyb ytheUrbanIn s
                                                 titut
                                                     eth atdocument
                                                                  e dadu l
                                                                         tslivingin
hous
   e ho
      ld swi
           tha tl eas
                    tonefo r
                           eign-bornmemb e
                                         rr  epo
                                               rt
                                                ingd i
                                                     senroll
                                                           ingfromo rc hoosingt on o
                                                                                   tapplyto
fede
   ralb ene
          fi
           tprogr amsn amedinth eFina
                                    lRu le
                                         ,ind iv
                                               idualsel
                                                      igibleforFedera
                                                                    lhou sin gpro g
                                                                                  ramsby
vi
 rtu
   eo fth ei
           rfamilyin comeswi
                           lllik e
                                 lychooseton otapplytoFe dera
                                                            lhou s
                                                                 ingp rogram sdu eto
conce
    r n
      sa bouthowth  eFina
                        lRul ecouldaffec
                                       tth ei
                                            rimm igrat
                                                     ionst a
                                                           tusortheimm  ig
                                                                         rationstatusofa



                                            25
       Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 26 of 31



hou
  singp
      rog
        ram
          sdu
            etoth
                eFin
                   alR
                     ule
                       .Non
                          eth
                            ele
                              ss,th
                                  eom
                                    iss
                                      iono
                                         fsu
                                           chane
                                               st
                                                ima
                                                  tef
                                                    rom

DHS
  ’san
     aly
       sisi
          sano
             the
               rre
                 asonth
                      eag
                        ency
                           ’se
                             st
                              ima
                                tesshou
                                      ldb
                                        evi
                                          eweda
                                              scon
                                                 serv
                                                    at
                                                     ive
                                                       .In

f
utu
  rean
     aly
       seso
          fth
            ech
              il
               linge
                   ffe
                     ctIm
                        aye
                          lec
                            ttoc
                               alcu
                                  la
                                   tead
                                      if
                                       fer
                                         entch
                                             il
                                              linge
                                                  ffe
                                                    ct
                                                     ,us
                                                       ing

d
if
 fer
   entd
      ataandad
             if
              fer
                entm
                   ethodo
                        logy
                           .

             53
              .     U
                    singth
                         eDHSc
                             alcu
                                la
                                 tiono
                                     f8,801hou
                                             seho
                                                ldst
                                                   hatw
                                                      ouldd
                                                          isen
                                                             rol
                                                               lfrom

F
ede
  ralhou
       singp
           rog
             ram
               sdu
                 etoF
                    ina
                      lRu
                        le
                         ,Ic
                           anqu
                              ant
                                ifysom
                                     eofth
                                         eca
                                           tego
                                              rie
                                                sofh
                                                   arm
                                                     ,

b
eyondth
      eimm
         edi
           ateh
              armtoth
                    ein
                      div
                        idu
                          alsf
                             orc
                               edtom
                                   ovef
                                      romth
                                          eirh
                                             ome
                                               saf
                                                 ter

d
isen
   rol
     ling.

             54
              .     L
                    osso
                       fli
                         fet
                           imeea
                               rnin
                                  gs.G
                                     iventh
                                          eben
                                             efi
                                               tsa
                                                 sso
                                                   cia
                                                     tedw
                                                        ithl
                                                           ivingin

f
ede
  ralhou
       sing
          ,di
            scu
              sse
                dabov
                    einP
                       artI
                          II
                           ,th
                             ech
                               il
                                linge
                                    ffe
                                      cta
                                        sso
                                          cia
                                            tedw
                                               ithth
                                                   eFin
                                                      alR
                                                        ulew
                                                           il
                                                            l

b
eco
  st
   lyf
     orth
        epeop
            lew
              ho,ab
                  sen
                    tth
                      eim
                        plem
                           ent
                             ationo
                                  fth
                                    eFin
                                       alR
                                         ule
                                           ,wou
                                              ldh
                                                avecon
                                                     tinu
                                                        ed

tol
  iveinf
       ede
         ralhou
              sing
                 .Re
                   cen
                     tre
                       sea
                         rche
                            st
                             ima
                               tesasub
                                     stan
                                        ti
                                         alin
                                            cre
                                              aseinl
                                                   ife
                                                     -t
                                                      imee
                                                         arn
                                                           ing
                                                             s

f
ore
  achadd
       it
        ion
          aly
            eart
               hatat
                   een
                     age
                       rliv
                          esine
                              ith
                                erpub
                                    li
                                     chou
                                        singo
                                            rvo
                                              uch
                                                er-
                                                  ass
                                                    is
                                                     ted

hou
  s  .56W
   ing  hil
          e th
             erea
                rea
                  lsob
                     ene
                       fi
                        tsf
                          oryoungch
                                  ild
                                    renandadu
                                            lt
                                             swhol
                                                 iveinf
                                                      ede
                                                        ral

hou
  sing
     ,th
       ees
         tim
           ate
             sofin
                 cre
                   asedl
                       ife
                         tim
                           eea
                             rning
                                 sfo
                                   rte
                                     enag
                                        ersa
                                           llowm
                                               etom
                                                  akea

con
  serv
     at
      ivee
         st
          ima
            teo
              fth
                efu
                  tur
                    eha
                      rmth
                         atw
                           il
                            loc
                              curf
                                 orp
                                   eop
                                     leth
                                        atd
                                          isen
                                             rol
                                               lfromF
                                                    ede
                                                      ral

hou
  singp
      rog
        ram
          sbe
            cau
              seo
                fth
                  ech
                    il
                     linge
                         ffe
                           cto
                             fth
                               eFin
                                  alR
                                    ule
                                      .




fam ilymember.Berns
                  tein,H amu
                           t a
                             l,G onza
                                    lez
                                      ,D ulce
                                            ,K arpm an
                                                     ,M i cha
                                                            el
                                                             ,a  ndZuckerman,S t
                                                                               e phen
                                                                                    .
2019 .“O n
         einS evenA dul
                      tsinImm  ig
                                rantFamil
                                        iesReportedA voidingP ubl
                                                                icB e
                                                                    nefi
                                                                       tP rogr
                                                                             am sin2018 .
                                                                                        ”
Was h
    ington
         , DC :Th eU rbanIns
                           titute
                                .(h
                                  ttps
                                     :/
                                      /www .urban.org
                                                    /research
                                                            /publ
                                                                i c
                                                                  at
                                                                   ion/one-seven-adul
                                                                                    ts-
imm  igr
       ant
         -famil
              ies-
                 repo r
                      ted-
                         avo
                           id ing
                                -publ
                                    ic-bene
                                          fi
                                           t-programs-2018,a cce
                                                               ssedonA ugust28,20 19).
56
  A nder
       sson
          ,F redr
                ik,H al
                      tiwang
                           e r
                             ,J ohnC.
                                    ,K utzba
                                           ch,M ark J.,Pallon
                                                            i,GiordanoE.,Poll
                                                                            ak ow sk
                                                                                   i,
Henr yO.,a n
           dW e
              inberg,D  a
                        nie
                          lH .2018.“ Ch
                                      ildhoodH ousinga ndA dul
                                                             tE arn
                                                                  ings:AB  e
                                                                           twe en-Sib
                                                                                    ling
                                                                                       s
Analy s
      isofH ous
              ingV o uche
                        rsa ndPubli
                                  cH ous
                                       ing.”NBERWo   rking P ape
                                                               rS er
                                                                   ies
                                                                     ,Wo rk
                                                                          ing P a p
                                                                                  er22721
(https:
      //www.nber
               .org/p a
                      pers
                         /w22721 )
                                 .



                                           26
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 27 of 31



            55
             .     T
                   hein
                      cre
                        ase
                          dli
                            fet
                              imee
                                 arn
                                   ing
                                     s(d
                                       isc
                                         oun
                                           tedto20
                                                 00U
                                                   .S.do
                                                       lla
                                                         rs)f
                                                            ore
                                                              ach

add
  it
   ion
     aly
       earth
           atat
              een
                age
                  r(ag
                     ed13
                        -18
                          )liv
                             esinpub
                                   li
                                    cho
                                      usingi
                                           s$24
                                              ,700f
                                                  orf
                                                    ema
                                                      lesand

$25
  ,700f
      orm
        ale
          s,o
            ranav
                erag
                   eof$
                      25   .57T
                        ,200  hein
                                 cre
                                   asedl
                                       ife
                                         tim
                                           eea
                                             rnin
                                                gs(
                                                  dis
                                                    coun
                                                       tedto

2000U
    .S.do
        lla
          rs)f
             ore
               achadd
                    it
                     ion
                       aly
                         earth
                             atat
                                een
                                  age
                                    rliv
                                       esinvou
                                             che
                                               r-hou
                                                   singi
                                                       s$23
                                                          ,700

f
orf
  ema
    lesand$13
            ,100f
                orm
                  ale
                    s,o
                      ranav
                          erag
                             eof$18  .58A
                                  ,400  cco
                                          rdingt
                                               oTab
                                                  le1inE
                                                       xhib
                                                          it

B,pub
    licho
        usingandP
                roj
                  ect-
                     Bas
                       edS
                         ect
                           ion8ho
                                usingun
                                      it
                                       stog
                                          eth
                                            era
                                              cco
                                                unt
                                                  edf
                                                    orab
                                                       out47
                                                           .6

p
erc
  ento
     ffed
        era
          lhou
             sin
               gun
                 it
                  s,w
                    hil
                      evou
                         che
                           rsa
                             ccoun
                                 tedf
                                    or52
                                       .4p
                                         erc
                                           ento
                                              ffed
                                                 era
                                                   lhou
                                                      sing

un
 it
  s.59U
      singth
           esep
              ropo
                 rt
                  ion
                    s,aw
                       eigh
                          tedav
                              era
                                geo
                                  fth
                                    eli
                                      fe-
                                        tim
                                          eea
                                            rnin
                                               gsf
                                                 ore
                                                   acha
                                                      ddi
                                                        tion
                                                           al

y
earth
    atat
       een
         age
           rliv
              esinf
                  ede
                    ralhou
                         singi
                             s$21
                                ,637
                                   .Th
                                     eli
                                       fet
                                         imee
                                            arn
                                              ing
                                                sfigu
                                                    resinth
                                                          is

p
arag
   rapha
       red
         iscoun
              tedtop
                   res
                     entv
                        alu
                          e.

            56
             .     G
                   iventh
                        atf
                          ami
                            lie
                              swi
                                thch
                                   ild
                                     renl
                                        iveinpub
                                               li
                                                chou
                                                   singf
                                                       ora
                                                         nav
                                                           erag
                                                              eof

f
oury
   ear
     s,60Ia
          ssum
             eth
               att
                 een
                   age
                     rsw
                       hoa
                         re13an
                              d14l
                                 iveinf
                                      ede
                                        ralhou
                                             singf
                                                 orf
                                                   oury
                                                      ear
                                                        s

b
efo
  rem
    ovingou
          t.F
            ort
              een
                age
                  rsag
                     ed15
                        ,16
                          ,17
                            ,and18
                                 ,Ia
                                   ssum
                                      eth
                                        atth
                                           eyl
                                             iveinf
                                                  ede
                                                    ral

hou
  singf
      or4
        ,3,2
           ,and1y
                ear
                  sre
                    spe
                      ctiv
                         ely
                           .Gi
                             venv
                                ari
                                  atio
                                     ninl
                                        eng
                                          tho
                                            fst
                                              ayinF
                                                  ede
                                                    ralhou
                                                         sing

p
rog
  ram
    sbyju
        risd
           ic
            tion
               ,us
                 ingth
                     isa
                       ppro
                          achw
                             il
                              llik
                                 elyund
                                      ere
                                        st
                                         ima
                                           teth
                                              enum
                                                 bero
                                                    fye
                                                      arsth
                                                          at

t
een
  age
    rsb
      etw
        eenth
            eag
              eso
                f13and14s
                        tayinh
                             ous
                               inginN
                                    ewY
                                      orkande
                                            spe
                                              cia
                                                llyth
                                                    ehigh

r
ent
  ,lowv
      acan
         cym
           ark
             eto
               fNewY
                   orkC
                      ity
                        .Asar
                            esu
                              lt
                               ,th
                                 isa
                                   ppro
                                      achw
                                         il
                                          llik
                                             elyund
                                                  ere
                                                    st
                                                     ima
                                                       te

th
 eli
   fet
     imee
        arn
          ing
            sth
              atth
                 eset
                    een
                      scou
                         ldexp
                             ecttoe
                                  arni
                                     fth
                                       eyh
                                         adno
                                            tdi
                                              sen
                                                rol
                                                  ledf
                                                     rom

F
ede
  ralhou
       singp
           rog
             ram
               s.



57
  I bid
      .
58
  I bid
      .
59
  Ia ssumeth atP
               rojec
                   t-Ba
                      sedS ect
                             ion8a rem o
                                       res imi
                                             lartopubl
                                                     ichous
                                                          ingth anth
                                                                   eyar
                                                                      etoHCVs,soI
treatth emaspublichous
                     ingun i
                           tsforthepurpose
                                         so funde
                                                rsta
                                                   ndingwha
                                                          te f
                                                             f e
                                                               ctliv
                                                                   inginaP
                                                                         roj
                                                                           ect-
                                                                              Bas
                                                                                ed
Section8un itwil
               lh aveonat eenage
                               rsli
                                  f e
                                    -t
                                     im eearn
                                            ings
                                               .
60
  M cClure
         ,K irk.2018.“LengthofStayi nAss
                                       ist
                                         edHou s
                                               ing.”City
                                                       scap
                                                          e20 (1)
                                                                :11-38
                                                                     .
(http s
      :/
       /www .js
              tor
                .org
                   /st
                     able/10
                           .2307/2
                                 6 381219)
                                         .


                                        27
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 28 of 31



            57
             .    E
                  st
                   ima
                     tingt
                         hel
                           ife
                             tim
                               eea
                                 rning
                                     sth
                                       atdono
                                            tac
                                              cru
                                                etot
                                                   een
                                                     age
                                                       rsb
                                                         ecau
                                                            se

th
 eya
   rech
      il
       ledf
          roml
             ivinginf
                    ede
                      ralhou
                           singdu
                                etoth
                                    eFin
                                       alRu
                                          lei
                                            sas
                                              imp
                                                lem
                                                  at
                                                   tero
                                                      f

a
ri
 thm
   et
    ic:(
       (num
          bero
             f13-
                yea
                  rold
                     sch
                       il
                        ledf
                           romf
                              ede
                                ralhou
                                     singx4y
                                           ear
                                             sx$21
                                                 ,63
                                                   7)+

(num
   bero
      f14-
         yea
           rold
              sch
                il
                 ledf
                    romf
                       ede
                         ralhou
                              singx4y
                                    ear
                                      sx$21
                                          ,63
                                            7)+(num
                                                  bero
                                                     f15-
                                                        yea
                                                          r

o
ldsch
    il
     ledf
        romf
           ede
             ralhou
                  singx4y
                        ear
                          sx$21
                              ,637
                                 )+(num
                                      bero
                                         f16-
                                            yea
                                              rold
                                                 sch
                                                   il
                                                    ledf
                                                       rom

f
ede
  ralhou
       singx3y
             ear
               sx$21
                   ,637
                      )+(num
                           bero
                              f17-
                                 yea
                                   rold
                                      sch
                                        il
                                         ledf
                                            romf
                                               ede
                                                 ralhou
                                                      singx2

y
ear
  sx$21
      ,637
         )+(num
              bero
                 f18-
                    yea
                      rold
                         sch
                           il
                            ledf
                               romf
                                  ede
                                    ralhou
                                         singx1y
                                               earx$
                                                   21,637
                                                        ))=

f
oregon
     eli
       fet
         imee
            arn
              ing
                s.

            58
             .    T
                  oes
                    tim
                      atef
                         oregon
                              eli
                                fet
                                  imee
                                     arn
                                       ing
                                         siti
                                            sne
                                              ces
                                                sarytoc
                                                      alcu
                                                         la
                                                          teth
                                                             e

num
  bero
     fpeop
         lel
           ivinginth
                   e8,801f
                         ami
                           lie
                             sth
                               atDHSe
                                    st
                                     ima
                                       tesw
                                          il
                                           ldi
                                             sen
                                               rol
                                                 lfromF
                                                      ede
                                                        ral

hou
  singp
      rog
        ram
          sifth
              eFin
                 alR
                   ulei
                      sim
                        plem
                           ent
                             ed.T
                                oprodu
                                     ceth
                                        ise
                                          st
                                           ima
                                             te
                                              ,Iu
                                                seth
                                                   eACS50

p
erc
  ento
     fAM
       Isam
          plet
             oca
               lcu
                 la
                  tet
                    heav
                       erag
                          efam
                             ilys
                                izeo
                                   ffam
                                      il
                                       iese
                                          lig
                                            ibl
                                              etol
                                                 iveinF
                                                      ede
                                                        ral

hou
  singp
      rog
        ram
          s.ACSd
               ataind
                    ica
                      teth
                         at18
                            ,35
                              2,744p
                                   eop
                                     leinth
                                          eUn
                                            it
                                             edS
                                               tat
                                                 esl
                                                   ivein

6
,400
   ,436f
       ami
         lie
           sth
             atc
               ont
                 aina
                    tle
                      aston
                          efo
                            reig
                               n-bo
                                  rnm
                                    emb
                                      erande
                                           arnl
                                              essth
                                                  an50p
                                                      erc
                                                        ento
                                                           f

AM
 I.61T
     her
       efo
         re,th
             eav
               erag
                  efam
                     ilys
                        izeam
                            ongth
                                ispopu
                                     la
                                      tioninth
                                             eUn
                                               it
                                                edS
                                                  ta
                                                   tesi
                                                      s2.87

(18
  ,352
     ,744/6
          ,400
             ,436=2
                  .867
                     ).U
                       singth
                            isav
                               erag
                                  efam
                                     ilys
                                        izee
                                           st
                                            ima
                                              tef
                                                orth
                                                   eU.S
                                                      .
                                                      ,th
                                                        e8,801

f
ami
  lie
    ses
      tim
        atedtod
              isen
                 rol
                   lfromF
                        ede
                          ralhou
                               singp
                                   rog
                                     ram
                                       sbyDHScon
                                               tain25
                                                    ,232p
                                                        eop
                                                          le

(8
 ,801x2
      .87=25
           ,232
              ).

            59
             .    T
                  oes
                    tim
                      atef
                         oregon
                              eea
                                rning
                                    sfo
                                      rth
                                        epeop
                                            lein
                                               clud
                                                  edinth
                                                       ena
                                                         tion
                                                            al

e
st
 ima
   tef
     romDHSIn
            eedtoc
                 alcu
                    la
                     teth
                        enum
                           bero
                              fpeop
                                  leag
                                     ed13to1
                                           8inth
                                               ees
                                                 tim
                                                   ated



61
  Thepop u
         lationes
                timat
                    ecom esfromTable2inEx h
                                          ibi
                                            tB.Thenumberoffami
                                                             lie
                                                               sisbas
                                                                    edonth e
autho
    r’sanalys
            isof2017ACSa  ndHUDd  e
                                  terminedfami
                                             lyin
                                                c om
                                                   elimi
                                                       tsba
                                                          sedon5 0pe
                                                                   rcentAMI.
St
 e ve
    nR uggle
           s,S ara
                 hFlood,Rona
                           ldG oeken
                                   ,J osi
                                        ahGrove
                                              r,Er
                                                 inMeyer
                                                       ,J os
                                                           ePacasandMat
                                                                      thew
Sobek.IPUMSUSA  :V e
                   rsion9.0[ d
                             ata
                               set
                                 ].Minn
                                      eapol
                                          is
                                           , MN: IPUMS,2019
                                                          .
ht
 tps:
    //do
       i.o
         r g
           /10.18128
                   /D 010
                        .V9.0.


                                      28
      Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 29 of 31



ch
 il
  ledpopu
        la
         tiono
             f25
               ,232p
                   eop
                     le
                      .Toa
                         chi
                           evet
                              hisIu
                                  seth
                                     eACS50p
                                           erc
                                             entAM
                                                 Ida
                                                   taonth
                                                        e

d
is
 tr
  ibu
    tiono
        fte
          enag
             ersinth
                   eel
                     igib
                        lepopu
                             lat
                               ioninT
                                    abl
                                      e3i
                                        nExh
                                           ibi
                                             tB.
                                               Idiv
                                                  ideth
                                                      enum
                                                         bero
                                                            f

13th
   rough1
        8ye
          aro
            ldsi
               nth
                 ispopu
                      la
                       tionbyth
                              eto
                                ta
                                 lpopu
                                     la
                                      tionam
                                           oun
                                             ttoc
                                                alcu
                                                   la
                                                    tet
                                                      he

p
ropo
   rt
    iono
       fth
         eto
           ta
            lpo
              pul
                ationth
                      ati
                        sea
                          chag
                             e.N
                               extIm
                                   ult
                                     iplyth
                                          eprop
                                              ort
                                                iono
                                                   fea
                                                     chag
                                                        e

g
roupbyth
       ech
         il
          ledpop
               ula
                 tione
                     st
                      ima
                        tedbyDHS(25
                                  ,232
                                     )tod
                                        ete
                                          rmin
                                             eth
                                               enum
                                                  bero
                                                     fpeop
                                                         le

f
ore
  achag
      einth
          epopu
              la
               tion
                  .Ip
                    res
                      entth
                          eser
                             esu
                               lt
                                sinT
                                   abl
                                     e4inE
                                         xhib
                                            itB.

            60
             .    O
                  nceIh
                      avee
                         st
                          ima
                            tedth
                                enum
                                   bero
                                      fte
                                        enag
                                           ersinth
                                                 ispopu
                                                      la
                                                       tioni
                                                           tisa

s
imp
  lem
    at
     tero
        far
          ithm
             eti
               ctoe
                  st
                   ima
                     teth
                        eto
                          ta
                           lfo
                             regon
                                 eea
                                   rning
                                       sam
                                         ongt
                                            een
                                              age
                                                rst
                                                  hatDHS

e
st
 ima
   tesw
      ouldd
          isen
             rol
               lfromF
                    ede
                      ralhou
                           singp
                               rog
                                 ram
                                   s((num
                                        bero
                                           f13y
                                              earo
                                                 ldsx4y
                                                      ear
                                                        sx

$21
  ,637
     )+…+ (num
             bero
                f18y
                   earo
                      ldsx1y
                           earx$21
                                 ,637
                                    ))
                                     .Fo
                                       rth
                                         eUn
                                           itedS
                                               ta
                                                tes
                                                  ,th
                                                    efo
                                                      regon
                                                          e

e
arn
  ing
    sto
      ta
       l$183
           ,569
              ,800
                 .

            61
             .    A
                  sst
                    atede
                        arl
                          ier
                            ,iti
                               sal
                                 soim
                                    por
                                      tan
                                        ttono
                                            teth
                                               atDHSe
                                                    st
                                                     ima
                                                       teso
                                                          fth
                                                            e

num
  bero
     fpeop
         lesub
             jec
               ttoach
                    il
                     lin
                       gef
                         fec
                           tar
                             elik
                                elytob
                                     eanund
                                          ere
                                            st
                                             ima
                                               te
                                                .Th
                                                  eUrb
                                                     an

In
 st
  itu
    te’
      sre
        por
          tind
             ica
               testh
                   atn
                     ear
                       ly20p
                           erc
                             ento
                                fadu
                                   lt
                                    sliv
                                       inginlowin
                                                com
                                                  efam
                                                     il
                                                      iesr
                                                         epo
                                                           rted

d
isen
   rol
     lingf
         romo
            rchoo
                singtono
                       tapp
                          lytof
                              ede
                                ralnon
                                     -ca
                                       shb
                                         ene
                                           fi
                                            tsn
                                              amedinth
                                                     eFin
                                                        alR
                                                          ule
                              62
(
com
  par
    edto13
         .7p
           erc
             entinth
                   eov
                     era
                       lls
                         amp
                           le)
                             .  Sin
                                  cef
                                    ami
                                      lie
                                        sliv
                                           inginF
                                                ede
                                                  ralhou
                                                       sing

p
rog
  ram
    sar
      elowin
           com
             e,th
                eym
                  ayd
                    isen
                       rol
                         latg
                            rea
                              terr
                                 ate
                                   sth
                                     anth
                                        e2.5r
                                            ateDHSe
                                                  st
                                                   ima
                                                     tes
                                                       .

            62
             .    Wi
                   thth
                      esel
                         imi
                           tat
                             ion
                               sinm
                                  ind
                                    ,th
                                      ean
                                        aly
                                          siso
                                             fth
                                               ech
                                                 il
                                                  linge
                                                      ffe
                                                        ctp
                                                          res
                                                            ent
                                                              ed

inth
   isd
     ecl
       ara
         tionh
             ase
               rredonth
                      esi
                        deo
                          fcau
                             tio
                               nbyu
                                  singc
                                      ons
                                        erv
                                          at
                                           ivee
                                              st
                                               ima
                                                 teso
                                                    fth
                                                      ech
                                                        il
                                                         ling

e
ffe
  ct
   .Ia
     lsocon
          fin
            emye
               st
                ima
                  teso
                     fth
                       efo
                         regon
                             eea
                               rning
                                   stot
                                      een
                                        age
                                          rsd
                                            isen
                                               rol
                                                 lingf
                                                     rom

F
ede
  ralhou
       singp
           rog
             ram
               sdu
                 etoth
                     eFin
                        alR
                          uled
                             esp
                               it
                                eth
                                  efa
                                    ctth
                                       atth
                                          eben
                                             efi
                                               tso
                                                 fpub
                                                    lic


62
  B
  erns
     tein
        ,H amut
              al
               ,G on
                   zale
                      z,D u
                          lce
                            ,K arpman,Mich
                                         ael
                                           ,a  ndZuckerman
                                                         ,Stephen
                                                                .2 019
                                                                     .“Onein
Sev
  enA dul
        tsinImm ig
                 ran
                   tFamil
                        iesRepor
                               tedA vo
                                     idingPubli
                                              cB enef
                                                    itProg
                                                         ram sin2018.
                                                                    ”Was
                                                                       hing
                                                                          ton
                                                                            ,
DC:TheU rba
          nIn s
              ti
               tut
                 e h
                  .(t
                    tps:
                       //www.urb
                               a n
                                 .org
                                    /re
                                      sear
                                         ch/pub
                                              l i
                                                cat
                                                  ion/on
                                                       e-sev
                                                           en-adu
                                                                lts
                                                                  -immig
                                                                       rant
                                                                          -
fami
   lie
     s-repo
          rte
            d-a
              void
                 ing-
                    publ
                       ic-b
                          enef
                             it-
                               programs-
                                       2018,accesse
                                                  donA ugus
                                                          t2 8,2019
                                                                  ).


                                      29
     Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 30 of 31



hou
  singf
      oryoungch
              ild
                renandadu
                        lt
                         sar
                           esub
                              stan
                                 ti
                                  alandth
                                        eird
                                           isen
                                              rol
                                                lmen
                                                   twi
                                                     llp
                                                       resum
                                                           ably

c
aus
  eth
    emh
      arma
         swe
           ll
            .

          63
           .    Inth
                   isd
                     ecl
                       ara
                         tionIcom
                                etoth
                                    econ
                                       clu
                                         sionth
                                              atim
                                                 plem
                                                    ent
                                                      ationo
                                                           fth
                                                             e

F
ina
  lRu
    lew
      il
       lre
         sul
           tinh
              armtof
                   ami
                     lie
                       sth
                         atd
                           isen
                              rol
                                lfromF
                                     ede
                                       ralh
                                          ous
                                            ingp
                                               rog
                                                 ram
                                                   sbe
                                                     cau
                                                       se

th
 eyf
   earth
       atr
         ema
           iningi
                nth
                  esep
                     rog
                       ram
                         swi
                           lla
                             ffe
                               ctth
                                  eirimm
                                       igr
                                         ations
                                              ta
                                               tuso
                                                  rth
                                                    eimm
                                                       igr
                                                         ation

s
tatu
   sofaf
       ami
         lym
           emb
             er.B
                ecau
                   sel
                     ivinginF
                            ede
                              ralhou
                                   singp
                                       rog
                                         ram
                                           scon
                                              fer
                                                ssub
                                                   sta
                                                     nti
                                                       al

b
ene
  fi
   tstor
       esid
          ent
            s,d
              isen
                 rol
                   lingw
                       il
                        lcau
                           seth
                              eseind
                                   ividu
                                       alstoexp
                                              eri
                                                enc
                                                  esub
                                                     stan
                                                        ti
                                                         alco
                                                            sts
                                                              ,

in
 clud
    ingw
       ors
         eedu
            cat
              ion
                alou
                   tcom
                      es,low
                           ere
                             arn
                               ing
                                 s,andp
                                      oor
                                        erh
                                          eal
                                            th.U
                                               singth
                                                    eDHS

e
st
 ima
   teo
     fch
       il
        linge
            ffe
              ct
               ,Ie
                 st
                  ima
                    teth
                       atth
                          efo
                            regon
                                eli
                                  fet
                                    imee
                                       arn
                                         ing
                                           softh
                                               ete
                                                 enag
                                                    ersw
                                                       ho

w
ouldd
    isen
       rol
         ldu
           etot
              heF
                ina
                  lRu
                    lew
                      ouldb
                          e$183
                              ,569
                                 ,800
                                    .




                                   30
Case 1:19-cv-07993-GBD Document 41 Filed 09/09/19 Page 31 of 31
